 

Exhibit 10.1 

EXECUTION VERSION

SECOND LIEN NOTES PLEDGE AND SECURITY AGREEMENT

dated as of December 5, 2016

among

EACH OF THE GRANTORS PARTY HERETO

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Trustee

 

 

TABLE OF CONTENTS

    Page Section 1. DEFINITIONS; GRANT OF SECURITY 1       1.1 General
Definitions 1 1.2 Definitions; Interpretation 8       Section 2. GRANT OF
SECURITY 9       2.1 Grant of Security 9 2.2 Certain Limited Exclusions 10      
Section 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE 12       3.1
Security for Obligations 12 3.2 Continuing Liability Under Collateral 12      
Section 4. CERTAIN PERFECTION REQUIREMENTS. 13       4.1 Delivery Requirements
13 4.2 Control Requirements 13 4.3 Intellectual Property Recording Requirements
14 4.4 Other Actions 14 4.5 Timing and Notice 15       Section 5.
REPRESENTATIONS AND WARRANTIES 15       5.1 Grantor Information & Status 15 5.2
Collateral Identification, Special Collateral 15 5.3 Ownership of Collateral and
Absence of Other Liens 16 5.4 Status of Security Interest 17 5.5 Pledged Equity
Interests, Investment Related Property 17 5.6 Intellectual Property 18      
Section 6. COVENANTS AND AGREEMENTS. 19       6.1 Grantor Information & Status
19 6.2 Collateral Identification; Special Collateral 19 6.3 Ownership of
Collateral and Absence of Other Liens 20 6.4 Status of Security Interest 20 6.5
Receivables 20 6.6 Pledged Equity Interests, Investment Related Property 21 6.7
Intellectual Property 23       Section 7. ACCESS; RIGHT OF INSPECTION AND
FURTHER ASSURANCES; ADDITIONAL GRANTORS 24       7.1 Access; Right of Inspection
24 7.2 Further Assurances 24 7.3 Additional Grantors 25

i

 

Section 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT 25       8.1 Power of
Attorney 25 8.2 No Duty on the Part of Collateral Trustee or Secured Parties 26
      Section 9. REMEDIES 27       9.1 Generally 27 9.2 Application of Proceeds
28 9.3 Sales on Credit 28 9.4 Investment Related Property 28 9.5 Grant of
Intellectual Property License 29 9.6 Intellectual Property 29 9.7 Cash Proceeds;
Deposit Accounts 30       Section 10. COLLATERAL AGENT 30       Section 11.
CONTINUING SECURITY INTEREST; ASSIGNMENTS UNDER THE INDENTURE DOCUMENTS 31      
11.1 Continuing Security Interest; Assignment 31 11.2 Termination; Release 31  
    Section 12. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM 31       Section
13. [RESERVED] 32       Section 14. [RESERVED] 32       Section 15.
MISCELLANEOUS 32

 

SCHEDULE 5.1 — GENERAL INFORMATION SCHEDULE 5.2 — COLLATERAL IDENTIFICATION
SCHEDULE 5.4 — FINANCING STATEMENTS EXHIBIT A — PLEDGE SUPPLEMENT EXHIBIT B —
UNCERTIFICATED SECURITIES CONTROL AGREEMENT EXHIBIT C — FORM OF TRADEMARK
SECURITY AGREEMENT EXHIBIT D — FORM OF COPYRIGHT SECURITY AGREEMENT EXHIBIT E —
FORM OF PATENT SECURITY AGREEMENT



ii

 

This SECOND LIEN NOTES PLEDGE AND SECURITY AGREEMENT, dated as of December 5,
2016 (this “Agreement”), among Ocwen Loan Servicing, LLC, a Delaware limited
liability company (the “Company”) and a wholly-owned subsidiary of Ocwen
Financial Corporation, a Florida corporation (the “Parent”), the Parent, each of
the other subsidiaries of the Parent party hereto from time to time, whether as
an original signatory hereto or as an Additional Grantor (as herein defined)
(the “Subsidiary Guarantors”, together with the Parent, the “Guarantors”, and
together with the Company, the “Grantors” and each, a “Grantor”), and Wilmington
Trust, National Association, as collateral trustee for the Secured Parties (as
herein defined) (in such capacity as collateral trustee, together with its
successors and permitted assigns, the “Collateral Trustee”).

RECITALS:

WHEREAS, reference is made to that certain Indenture, dated as of the date
hereof (as it may be amended, restated, supplemented or otherwise modified from
time to time, the “Indenture”), by and among the Company, the Parent, the other
subsidiary guarantors of the Parent party thereto, Wilmington Trust, National
Association, in its capacity as Trustee (as defined below) and as Collateral
Trustee, pursuant to which the Company has issued $350,000,000 aggregate
principal amount of 8.375% Senior Secured Second Lien Notes due 2022 (together
with any Additional Notes issued under the Indenture, the “Notes”) upon the
terms and subject to the conditions set forth therein;

WHEREAS, it is a condition to the issuance of the Notes that each Grantor
executes and deliver the applicable Security Documents, including this
Agreement;

WHEREAS, pursuant to the Indenture, each Guarantor from time to time party
thereto has unconditionally and irrevocably guaranteed, the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Notes Obligations (as defined below);

WHEREAS, each Grantor is executing and delivering this Agreement pursuant to the
terms of the Indenture to induce the Trustee to enter into the Indenture, to
induce the noteholders to purchase the Notes;

WHEREAS, it is a condition to the issuance of the Notes that each Grantor
execute and deliver this Agreement; and

WHEREAS, the rights of the Holders of the Notes with respect to the Collateral
shall be further governed by that Junior Priority Intercreditor Agreement (as
defined below).

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Collateral Trustee agree as follows:

Section 1.              DEFINITIONS; GRANT OF SECURITY.

1.1          General Definitions.     In this Agreement, the following terms
shall have the following meanings:

“Additional Grantors” shall have the meaning assigned in Section 7.3 hereof.

“Agreement” shall have the meaning set forth in the preamble.

-1-

 

“Cash Proceeds” shall have the meaning assigned in Section 9.7 hereof.

“Collateral” shall have the meaning assigned in Section 2.1 hereof.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Collateral Trustee” shall have the meaning set forth in the preamble, and its
successors and assigns.

“Company” shall have the meaning set forth in the preamble.

“Continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived or otherwise ceased to
exist.

“Contracts” shall mean all contracts, leases and other agreements entered into
by any Grantor pursuant to which such Grantor has the right (i) to receive
moneys due and to become due to it thereunder or in connection therewith, (ii)
to damages arising thereunder and (iii) to perform and to exercise all remedies
thereunder.

“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, Security Entitlements, Commodity Contracts or Commodity Accounts,
control within the meaning of Section 9-106 of the UCC, (3) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106(c) of the
UCC, (4) with respect to any Certificated Security, control within the meaning
of Section 8-106(a) or (b) of the UCC, (5) with respect to any Electronic
Chattel Paper, control within the meaning of Section 9-105 of the UCC, (6) with
respect to Letter of Credit Rights, control within the meaning of Section 9-107
of the UCC and (7) with respect to any “transferable record”(as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), control within the meaning of
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or in Section 16 of the Uniform Electronic Transactions Act as in effect in
the jurisdiction relevant to such transferable record.

“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as
defined in the Code.

“Copyright Licenses” shall mean any and all agreements, licenses and covenants
providing for the granting of any right in or any Copyright or otherwise
providing for a covenant not to sue for infringement or other violation of any
Copyright including, without limitation, each agreement required to be listed in
Schedule 5.2(II)(B) under the heading “Copyright Licenses” (as such schedule may
be amended or supplemented from time to time).

-2-

 

“Copyrights” shall mean all United States, and foreign copyrights (whether or
not the underlying works of authorship have been published), including but not
limited to copyrights in software and all rights in and to databases, all
designs (including but not limited to industrial designs, Protected Designs
within the meaning of 17 U.S.C. 1301 et seq. and Community designs) and all Mask
Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether
registered or unregistered, as well as all moral rights, reversionary interests,
and termination rights, and, with respect to any and all of the foregoing: (i)
all registrations and applications therefor including, without limitation, the
registrations and applications required to be listed in Schedule 5.2(II)(A)
under the heading “Copyrights” (as such schedule may be amended or supplemented
from time to time), (ii) all extensions and renewals thereof, (iii) the right to
sue or otherwise recover for any past, present and future infringement or other
violation thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto and
(v) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

“Credit Agreement Agent” shall mean Barclays Bank PLC (or its successors), as
collateral agent under the Senior Credit Facility.

“Credit Agreement Security Agreement” shall mean that certain Pledge and
Security Agreement, dated as of February 15, 2013, by and among the Parent, the
Company and each other Guarantor party thereto, as it may be amended, restated,
supplemented or otherwise modified from time to time, which was entered into in
connection with the Senior Credit Facility.

“Custodial Accounts” shall mean any custodial accounts or clearing accounts
established in the name of the Company or any Grantor in the ordinary course of
business to hold funds on behalf of a third party in connection with the
origination or funding of any mortgage or other consumer loans or pursuant to or
containing funds received solely in connection with Servicing Agreements in such
Grantor’s capacity as servicer, bailee or custodian and any related accounts
maintained in the ordinary course of such Grantor’s origination or servicing
businesses in the name of such Grantor that are used solely for the collection,
maintenance and disbursement of such funds on behalf of third parties for
insurance payments, tax payments, suspense payments and other similar payments
required to be made by such Grantor in its capacity as originator or servicer;
provided that the books and records of such Grantor indicate that such accounts
are being held “in trust for” or on behalf of another Person; provided further
that the accounts listed on Schedules 5.2(I)(G), 5.2(I)(H) and 5.2(I)(I) shall
not qualify as Custodial Accounts.

“Excluded Asset” shall mean any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 2.2 hereof but only to the extent, and
for so long as, so excluded thereunder.

“Excluded Equity Interest” shall mean any equity interest listed on Schedule
5.2(I)(E) under the heading “Excluded Equity Interest.”

“Excluded Homeward Assets” shall mean any assets of Homeward and the
Subsidiaries of Homeward that are Excluded Assets as set forth in Schedule 2.2
of the Credit Agreement Security Agreement as such schedule may be updated from
time to time pursuant to Section 14 of the Credit Agreement Security Agreement.

“Governmental Authority” shall mean any federal, state, municipal, national or
other government, governmental department, central bank, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government
(including any supra-national body exercising such powers or functions, such as
the European Union or the European Central Bank) or any court, in each case
whether associated with a state of the United States, the United States, or a
foreign entity or government.

-3-

 

“Grantors” shall have the meaning set forth in the preamble.

“Guarantors” shall have the meaning set forth in the preamble, and their
respective successors and assigns.

“Homeward” means Homeward Residential Holdings, Inc. and Homeward Residential,
Inc.

“Homeward Roll-Up Event” shall mean the merger of Homeward and the Subsidiaries
of Homeward with and into the Company, or any Subsidiary of the Company or the
sale of all or substantially all of the assets of Homeward and the Subsidiaries
of Homeward to the Company or to a Subsidiary of the Company.

“Indenture” shall have the meaning set forth in the preamble.

“Indenture Documents” shall mean each of this Agreement, the Intercreditor
Agreement, the other Security Documents, the Indenture and the Notes.

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Trustee is the loss payee
thereof) and (ii) any key man life insurance policies.

“Intellectual Property” shall mean, the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under the United States, multinational or foreign laws or otherwise, including
without limitation, Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks, Trademark Licenses, Trade Secrets, and Trade Secret Licenses, and
the right to sue or otherwise recover for any past, present and future
infringement, dilution, misappropriation, or other violation or impairment
thereof, including the right to receive all Proceeds therefrom, including
without limitation license fees, royalties, income, payments, claims, damages
and proceeds of suit, now or hereafter due and/or payable with respect thereto.

“Intellectual Property Security Agreement” shall mean each intellectual property
security agreement executed and delivered by the applicable Grantors,
substantially in the form set forth in Exhibit C, Exhibit D or Exhibit E, as
applicable.

“Investment Accounts” shall mean the Securities Accounts, Commodity Accounts and
Deposit Accounts.

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, Investment Accounts and certificates of
deposit.

“Material Adverse Effect” shall mean any event, change, effect, development,
circumstance or condition that has caused or could reasonably be expected to
cause a material adverse change, material adverse effect on and/or material
adverse developments with respect to (i) the business, general affairs, assets,
liabilities, operations, management, financial condition, stockholders’ equity
or results of operations or value of the Company the Parent, each Subsidiary
Guarantor and each of their Subsidiaries taken as a whole; (ii) the ability of
any Grantor fully and timely to perform its Secured Obligations; (iii) the
legality, validity, binding effect or enforceability against a Grantor of any
Indenture Document to which it is a party; or (iv) the rights, remedies and
benefits available to, or conferred upon, any Holder or any Secured Party under
any Indenture Document.

-4-

 

“Material Intellectual Property” shall mean any Intellectual Property included
in the Collateral that is material to the business of any Grantor, as determined
by such Grantor.

“Member MSR’s” shall have the meaning assigned in the USAA Consent.

“Notes” shall have the meaning set forth in the preamble.

“Notes Obligations” shall mean all obligations of the Company and the Guarantors
under the Notes, the Indenture, the Note Guarantees and the Security Documents,
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to the Company or such Guarantor, would
have accrued on any Notes Obligation, whether or not a claim is allowed against
the Company or such Guarantor for such interest in the related bankruptcy
proceeding), premium, fees, expenses, indemnification or otherwise.

“Organizational Documents” shall mean with respect to any Person all formation,
organizational and governing documents, instruments and agreements, including
(i) with respect to any corporation, its certificate or articles of
incorporation or organization, as amended, supplemented or otherwise modified,
and its by-laws, as amended, supplemented or otherwise modified, (ii) with
respect to any limited partnership, its certificate of limited partnership, as
amended, supplemented or otherwise modified, and its partnership agreement, as
amended, supplemented or otherwise modified, (iii) with respect to any general
partnership, its partnership agreement, as amended, supplemented or otherwise
modified and (iv) with respect to any limited liability company, its articles of
organization, as amended, supplemented or otherwise modified, and its operating
agreement, as amended, supplemented or otherwise modified. In the event any term
or condition of the Indenture or any other Security Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Patent Licenses” shall mean all agreements, licenses and covenants providing
for the granting of any right in or to any Patent or otherwise providing for a
covenant not to sue for infringement or other violation of any Patent (whether
such Grantor is licensee or licensor thereunder) including, without limitation,
each agreement required to be listed in Schedule 5.2(II)(D) under the heading
“Patent Licenses” (as such schedule may be amended or supplemented from time to
time).

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, without limitation: (i) each patent and patent
application required to be listed in Schedule 5.2(II)(C) under the heading
“Patents” (as such schedule may be amended or supplemented from time to time),
(ii) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations thereof, (iii) the right to sue or otherwise
recover for any past, present and future infringement or other violation
thereof, (iv) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages, and proceeds of suit
now or hereafter due and/or payable with respect thereto and (v) all other
rights of any kind accruing thereunder or pertaining thereto throughout the
world.

“Parent” shall have the meaning set forth in the preamble.

-5-

 

“Pledge Supplement” shall mean an agreement substantially in the form of Exhibit
A hereto.

“Pledged Debt” shall mean, subject to Section 2.2, all indebtedness for borrowed
money owed to such Grantor, whether or not evidenced by any Instrument,
including, without limitation, all indebtedness described on Schedule 5.2(I)(F)
under the heading “Pledged Debt” (as such schedule may be amended or
supplemented from time to time), issued by the obligors named therein, the
instruments, if any, evidencing such any of the foregoing, and all interest,
cash, instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation or interests in any
equity or profits of any business entity including, without limitation, any
trust and all management rights relating to any entity whose equity interests
are included as Pledged Equity Interests.

“Pledged LLC Interests” shall mean, subject to Section 2.2, all interests in any
limited liability company and each series thereof including, without limitation,
all limited liability company interests listed on Schedule 5.2(I)(B) under the
heading “Pledged LLC Interests” (as such schedule may be amended or supplemented
from time to time) and the certificates, if any, representing such limited
liability company interests and any interest of such Grantor on the books and
records of such limited liability company or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests and all rights as a member of the related limited
liability company.

“Pledged Partnership Interests” shall mean, subject to Section 2.2, all
interests in any general partnership, limited partnership, limited liability
partnership or other partnership including, without limitation, all partnership
interests listed on Schedule 5.2(I)(C) under the heading “Pledged Partnership
Interests” (as such schedule may be amended or supplemented from time to time)
and the certificates, if any, representing such partnership interests and any
interest of such Grantor on the books and records of such partnership or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests and all rights as a partner of the related partnership.

“Pledged Stock” shall mean, subject to Section 2.2, all shares of capital stock
owned by such Grantor, including, without limitation, all shares of capital
stock described on Schedule 5.2(I)(A) under the heading “Pledged Stock” (as such
schedule may be amended or supplemented from time to time), and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or on the books of any
securities intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares.

“Receivables” shall mean (i) all “accounts” (as such term is defined in Article
9 of the UCC and (ii) all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

-6-

 

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (iv) all credit information, reports and memoranda relating thereto
and (v) all other written or non-written forms of information related in any way
to the foregoing or any Receivable.

“Secured Obligations” shall have the meaning assigned in Section 3.1 hereof.

“Secured Parties” shall mean the Collateral Trustee, the Trustee and each Holder
of the Notes.

“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Subsidiary Guarantors” shall have the meaning set forth in the preamble, and
their respective successors and assigns.

“Trademark Licenses” shall mean any and all agreements, licenses and covenants
providing for the granting of any right in or to any Trademark or otherwise
providing for a covenant not to sue for infringement, dilution or other
violation of any Trademark or permitting co-existence with respect to a
Trademark (whether such Grantor is licensee or licensor thereunder) including,
without limitation, each agreement required to be listed in Schedule 5.2(II)(F)
under the heading “Trademark Licenses” (as such schedule may be amended or
supplemented from time to time).

“Trademarks” shall mean all United States, and foreign trademarks, trade names,
trade dress, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, whether or not registered and with respect to any
and all of the foregoing: (i) all registrations and applications therefor
including, without limitation, the registrations and applications required to be
listed in Schedule 5.2(II)(E) under the heading “Trademarks” (as such schedule
may be amended or supplemented from time to time), (ii) all extensions or
renewals of any of the foregoing, (iii) all of the goodwill of the business
connected with the use of and symbolized by any of the foregoing, (iv) the right
to sue or otherwise recover for any past, present and future infringement,
dilution or other violation of any of the foregoing or for any injury to the
related goodwill, (v) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto and
(vi) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

-7-

 

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement required
to be listed in Schedule 5.2(II)(G) under the heading “Trade Secret Licenses”
(as such schedule may be amended or supplemented from time to time).

“Trade Secrets” shall mean all trade secrets, including all documents and things
embodying, incorporating, or referring in any way to the foregoing, and with
respect to any and all of the foregoing: (i) the right to sue or otherwise
recover for any past, present and future misappropriation or other violation
thereof, (ii) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages, and proceeds of suit
now or hereafter due and/or payable with respect thereto and (iii) all other
rights of any kind accruing thereunder or pertaining thereto throughout the
world.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

“United States” shall mean the United States of America.

“USAA” shall mean USAA Federal Savings Bank.

“USAA Consent” shall mean the Consent and Agreement dated as of January 30, 2013
between the Company and USAA and acknowledged by GMAC Mortgage, LLC, as in
effect on the date hereof.

1.2          Definitions; Interpretation.

(a)          In this Agreement, the following capitalized terms shall have the
meaning given to them in the UCC (and, if defined in more than one Article of
the UCC, shall have the meaning given in Article 9 thereof): Account, Account
Debtor, As-Extracted Collateral, Bank, Certificated Security, Chattel Paper,
Commercial Tort Claims, Commodity Account, Commodity Contract, Commodity
Intermediary, Deposit Account, Document, Electronic Chattel Paper, Entitlement
Order, Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Health-Care-Insurance Receivable, Instrument, Inventory, Letter of Credit Right,
Manufactured Home, Money, Payment Intangible, Proceeds, Record, Securities
Account, Securities Intermediary, Security Certificate, Security Entitlement,
Supporting Obligations, Tangible Chattel Paper and Uncertificated Security.

(b)          All other capitalized terms used herein (including the preamble and
recitals hereto) and not otherwise defined herein shall have the meanings
ascribed thereto in the Indenture. The incorporation by reference of terms
defined in the Indenture shall survive any termination of the Indenture until
this agreement is terminated as provided in Section 11 hereof. Any of the terms
defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference. References herein to any
Section, Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a
Schedule or an Exhibit, as the case may be, hereof unless otherwise specifically
provided. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. The terms lease and license shall
include sub-lease and sub-license, as applicable. If any conflict or
inconsistency exists between this Agreement and the Indenture, the Indenture
shall govern. All references herein to provisions of the UCC shall include all
successor provisions under any subsequent version or amendment to any Article of
the UCC.

-8-

 



Section 2.             GRANT OF SECURITY.

2.1          Grant of Security.

(a)          Each Grantor hereby grants to the Collateral Trustee, for the
benefit of the Secured Parties, a security interest in and continuing lien on
all of such Grantor’s right, title and interest in, to and under all personal
property of such Grantor including, but not limited to the following, in each
case whether now owned or existing or hereafter acquired or arising and wherever
located (all of which being hereinafter collectively referred to as the
“Collateral”):

(i)     Accounts;

(ii)    Contracts;

(iii)   Chattel Paper;

(iv)   Documents;

(v)    General Intangibles;

(vi)   Goods (including all of its Equipment, Fixtures and Inventory), together
with all accessions, additions, attachments, improvements, substitutions and
replacements thereto and therefor;

(vii)  Instruments;

(viii) Insurance;

(ix)   Intellectual Property;

(x)    Investment Related Property (including, without limitation, Deposit
Accounts);

(xi)   Letter of Credit Rights;

(xii)  Money;

(xiii) Receivables and Receivables Records;

-9-

 



(xiv) Commercial Tort Claims now or hereafter described on Schedule 5.2(III);

(xv)  to the extent not otherwise included above, all other personal property of
any kind and all Collateral Records, Collateral Support and Supporting
Obligations relating to any of the foregoing; and

(xvi) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

(b)          Notwithstanding anything herein to the contrary, the liens and
security interests granted to the Collateral Trustee pursuant to this Agreement
and the exercise of any right or remedy by the Collateral Trustee hereunder are
subject to the provisions of the Intercreditor Agreements. To the extent that
the provisions of this Agreement shall conflict, or shall be inconsistent, with
the provisions of any Intercreditor Agreement, the applicable provisions of such
Intercreditor Agreement shall control; provided that nothing in the
Intercreditor Agreement shall limit the rights, protections, immunities or
indemnities of the Collateral Trustee under the Indenture Documents.
Notwithstanding anything herein to the contrary, prior to the Discharge of First
Priority Obligations (as defined in the Junior Priority Intercreditor
Agreement), the requirements of this Agreement to deliver Collateral to the
Collateral Trustee shall be deemed satisfied by delivery of such Collateral to
the Credit Agreement Agent.

2.2          Certain Limited Exclusions.     Notwithstanding anything herein or
in any other Indenture Document to the contrary, in no event shall the
Collateral (as such term is defined herein and used herein) include or the
security interest granted under Section 2.1 hereof attach to:

(a)          any lease, license, contract or agreement to which any Grantor is a
party, and any of its rights or interest thereunder, if and to the extent that a
security interest is prohibited by or in violation of (i) any law, rule or
regulation applicable to such Grantor, or (ii) a term, provision or condition of
any such lease, license, contract, property right or agreement (unless such law,
rule, regulation, term, provision or condition would be rendered ineffective
with respect to the creation of the security interest hereunder pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity); provided, however, that the
Collateral shall include (and such security interest shall attach) immediately
at such time as the contractual or legal prohibition shall no longer be
applicable and to the extent severable, shall attach immediately to any portion
of such lease, license, contract or agreement not subject to the prohibitions
specified in (i) or (ii) above; provided further that the exclusions referred to
in this clause (a) shall not include any Proceeds of any such lease, license,
contract or agreement;

(b)          any of the outstanding voting capital stock of an Excluded
Subsidiary in excess of 65% of all classes of capital stock of such Excluded
Subsidiary; provided that immediately upon the amendment of the Code to allow
the pledge of a greater percentage of the capital stock in an Excluded
Subsidiary without adverse tax consequences, the Collateral shall include, and
the security interest granted by each Grantor shall attach to, such greater
percentage of capital stock of each Excluded Subsidiary;

(c)          any applications for trademarks or service marks filed in the
United States Patent and Trademark Office (the “PTO”) pursuant to 15 U.S.C.
§1051 Section 1(b) unless and until evidence of use of the mark in interstate
commerce is submitted to the PTO pursuant to 15 U.S.C. §1051 Section 1(c) or
Section 1(d);

(d)          Excluded Equity Interests;

-10-

 



(e)          Securitization Assets and any assets or property subject to a
Permitted Lien securing Non-Recourse Indebtedness, Permitted Funding
Indebtedness, Permitted Securitization Indebtedness and Indebtedness under
Credit Enhancement Agreements;

(f)          any Custodial Accounts;

(g)          any REO Assets;

(h)          any Equity Interest issued by a Securitization Entity that cannot
be pledged as a result of restrictions in its or its parent’s Organizational
Documents or documents governing or related to its or its subsidiaries’
Indebtedness; provided that, irrespective of the foregoing, the following assets
shall constitute “Collateral”: (1) Unencumbered Servicing Advances, (2)
Specified Deferred Servicing Fees and (3) subject to clause (k) below, Specified
MSRs;

(i)           (x) any segregated deposit accounts or securities account
containing solely deposits that constitute (i) Liens in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness), so long as no foreclosure, sale or similar proceedings
have been commenced with respect to any portion of the Collateral on account
thereof, or (ii) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation, in each case, to
the extent and for so long as the contract or other agreement in which such Lien
is granted validly prohibits the creation of any other Lien on such property and
(y) any property of a person existing at the time such person is acquired or
merged with or into or consolidated with the Company or any Guarantor that is
subject to a Lien securing Indebtedness permitted pursuant to clauses (5) and
(6) of the definition of “Permitted Indebtedness” as set forth in the Indenture;
provided that any such Lien shall encumber only those assets which secured such
Indebtedness at the time such assets were acquired by Parent or its
Subsidiaries, to the extent and for so long as the contract or other agreement
in which such Lien is granted validly prohibits the creation of any other Lien
on such property;

(j)           Prior to a Homeward Roll-up Event, all Excluded Homeward Assets
and related deferred servicing fees of Homeward and its Subsidiaries to the
extent, and only to the extent, and for so long as such pledge would result in
Homeward not being in compliance with the minimum tangible net worth
restrictions of Fannie Mae, Freddie Mac or any state regulatory agency with
authority over Homeward and its Subsidiaries, as applicable; and

(k)          MSR Collateral (as such term is defined in the Junior Priority
Intercreditor Agreement) and Servicing Agreements related to Specified MSRs of
the Parent and its Subsidiaries entered into with Specified Government Entities,
to the extent that the pledge thereof requires an acknowledgement agreement from
any Specified Government Entity; provided that, such Servicing Agreements and
the Specified MSRs subject thereto (other than Servicing Agreements with Fannie
Mae and Freddie Mac) shall be not excluded from Collateral if such
acknowledgment agreements are not required as a condition to the creation of a
security interest therein in favor of the Collateral Trustee, including, without
limitation, Servicing Agreements and Specified MSRs with Ginnie Mae;

provided, however, that Excluded Assets shall not include (i) any proceeds,
substitutions or replacements of any property referred to in clauses (a) through
(k) above (unless such proceeds, substitutions or replacements would constitute
Excluded Assets referred to in clauses (a) through (k) above) or (ii) any assets
of the Company or any Guarantor which secure (or purport to secure) any First
Priority Obligations.

-11-

 

In addition, (i) if USAA should exercise its right to purchase any Member MSR’s
under the USAA Consent, the liens and security interests of the Collateral
Trustee on such Member MSR’s and the net servicing revenue derived therefrom
shall be deemed to be automatically released with no further action on the part
of any Person and (ii) if the Collateral Trustee should exercise its rights to
sell any Member MSR’s pursuant to any Security Document, such sale shall be
subject to the condition that the purchaser of any such Member MSR’s enter into
an agreement with USAA containing substantially the same provisions as those set
forth in Sections 2 through 7 of the USAA Consent.

Notwithstanding anything contained herein to the contrary, no Grantor shall be
required to (i) take any action to create or perfect any security interest in
the Collateral under the laws of any jurisdiction outside the United States, or
(ii) take any action to perfect any security interest in any aircraft or any
trucks, trailers, tractors, service vehicles, automobiles, rolling stock or
other mobile equipment covered by certificate of title ownership (except, in
each case, the filing of a financing statement).

 

Section 3.             SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

3.1         Security for Obligations.     This Agreement secures, and the
Collateral is collateral security for, the prompt and complete payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including (x) the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) (and any
successor provision thereof) and (y) interest and fees accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
all Notes Obligations with respect to every Grantor (the “Secured Obligations”).

3.2         Continuing Liability Under Collateral.     Notwithstanding anything
herein to the contrary, (i) each Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Collateral Trustee or any Secured Party, (ii) each
Grantor shall remain liable under each of the agreements included in the
Collateral, including, without limitation, any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Collateral Trustee nor any
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Collateral Trustee nor any Secured Party have any
obligation to make any inquiry as to the nature or sufficiency of any payment
received by it or have any obligation to take any action to collect or enforce
any rights under any agreement included in the Collateral, including, without
limitation, any agreements relating to Pledged Partnership Interests or Pledged
LLC Interests and (iii) the exercise by the Collateral Trustee of any of its
rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

-12-

 

Section 4.             CERTAIN PERFECTION REQUIREMENTS.

4.1          Delivery Requirements.

(a)          Subject to the Junior Priority Intercreditor Agreement, with
respect to any Certificated Securities included in the Collateral, each Grantor
shall deliver to the Collateral Trustee (or its agent, designee or bailee) the
Security Certificates evidencing such Certificated Securities duly indorsed by
an effective indorsement (within the meaning of Section 8-107 of the UCC), or
accompanied by share transfer powers or other instruments of transfer duly
endorsed by such an effective endorsement, in each case, to the Collateral
Trustee or in blank. In addition, except as set forth in Section 6.8, each
Grantor shall cause any certificates evidencing any Pledged Equity Interests,
including, without limitation, any Pledged Partnership Interests or Pledged LLC
Interests, to be similarly delivered to the Collateral Trustee regardless of
whether such Pledged Equity Interests constitute Certificated Securities.

(b)          Subject to the Junior Priority Intercreditor Agreement, with
respect to any Instruments or Tangible Chattel Paper included in the Collateral,
each Grantor shall deliver to the Collateral Trustee all such Instruments or
Tangible Chattel Paper (other than any mortgage loans, auto dealer floorplan
loans, or consumer loans owned by any Grantor in the ordinary course of
business) to the Collateral Trustee duly indorsed in blank; provided, however,
that such delivery requirement shall not apply to any Instruments or Tangible
Chattel Paper having a face amount of less than $500,000 individually or
$1,000,000 in the aggregate.

4.2          Control Requirements.

(a)          With respect to any Uncertificated Security included in the
Collateral (other than any Uncertificated Securities credited to a Securities
Account), each Grantor shall cause the issuer of such Uncertificated Security
(other than any such issuer which is a Foreign Subsidiary or a Securitization
Entity) to either (i) subject to the terms of the Junior Priority Intercreditor
Agreement, register the Collateral Trustee as the registered owner thereof on
the books and records of the issuer or (ii) execute an agreement substantially
in the form of Exhibit B hereto (or such other agreement in form and substance
reasonably satisfactory to the Collateral Trustee), pursuant to which such
issuer agrees to comply with the Collateral Trustee’s instructions with respect
to such Uncertificated Security without further consent by such Grantor which
instructions shall only be given upon the occurrence and during the Continuance
of an Event of Default.

(b)          With respect to any Letter of Credit Rights relating to letters of
credit drawable for an amount of $5,000,000 or more included in the Collateral
(other than any Letter of Credit Rights constituting a Supporting Obligation for
a Receivable in which the Collateral Trustee has a valid and perfected security
interest), Grantor shall use commercially reasonable efforts to ensure that
Collateral Trustee has Control thereof by obtaining the written consent of each
issuer of each related letter of credit to the assignment of the proceeds of
such letter of credit to the Collateral Trustee.

(c)          With respect any Electronic Chattel Paper or “transferable
record”(as that term is defined in Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or in Section 16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction) included
in the Collateral (other than any mortgage loans or consumer loans owned by any
Grantor in the ordinary course of business), Grantor shall after Discharge of
First Priority Obligations (as defined in the Junior Priority Intercreditor
Agreement) use commercially reasonable efforts to ensure that the Collateral
Trustee has Control thereof; provided, however, that such Control requirement
shall not apply to any Electronic Chattel Paper or transferable record having a
face amount of less than $1,000,000 individually or $5,000,000 in the aggregate.

-13-

 

4.3          Intellectual Property Recording Requirements.

(a)          In the case of any Material Intellectual Property (whether now
owned or hereafter acquired) consisting of U.S. Patents and Patent Licenses in
respect of U.S. Patents for which any Grantor is the licensee and the U.S.
Patents are specifically identified, Grantor shall execute and deliver to the
Collateral Trustee a Patent Security Agreement in substantially the form of
Exhibit E hereto (or a supplement thereto) covering all such Patents and Patent
Licenses in appropriate form for recordation with the U.S. Patent and Trademark
Office with respect to the security interest of the Collateral Trustee.

(b)          In the case of any Material Intellectual Property (whether now
owned or hereafter acquired) consisting of U.S. Trademarks and Trademark
Licenses in respect of U.S. Trademarks for which any Grantor is the licensee and
the U.S. Trademarks are specifically identified, Grantor shall execute and
deliver to the Collateral Trustee a Trademark Security Agreement in
substantially the form of Exhibit C hereto (or a supplement thereto) covering
all such Trademarks and Trademark Licenses in appropriate form for recordation
with the U.S. Patent and Trademark Office with respect to the security interest
of the Collateral Trustee.

(c)          In the case of any Material Intellectual Property (whether now
owned or hereafter acquired) consisting of registered U.S. Copyrights and
Copyright Licenses in respect of U.S. Copyrights for which any Grantor is the
licensee and the U.S. Copyright registrations are specifically identified,
Grantor shall execute and deliver to the Collateral Trustee a Copyright Security
Agreement in substantially the form of Exhibit D hereto (or a supplement
thereto) covering all such Copyright and Copyright Licenses is in appropriate
form for recordation with the U.S. Copyright Office with respect to the security
interest of the Collateral Trustee.

4.4         Other Actions.     With respect to any Pledged Partnership Interests
and Pledged LLC Interests included in the Collateral, if the Grantors own less
than 100% of the equity interests in any issuer of such Pledged Partnership
Interests or Pledged LLC Interests, Grantors shall use their commercially
reasonable efforts to obtain the consent of each other holder of partnership
interest or limited liability company interests in such issuer to the security
interest of the Collateral Trustee hereunder and following the occurrence and
during the Continuance of an Event of Default, the transfer of such Pledged
Partnership Interests and Pledged LLC Interests to the Collateral Trustee or its
designee, and to the substitution of the Collateral Trustee or its designee as a
partner or member with all the rights and powers related thereto. Each Grantor
consents to the grant by each other Grantor of a Lien in all Investment Related
Property to the Collateral Trustee and without limiting the generality of the
foregoing consents to the transfer of any Pledged Partnership Interest and any
Pledged LLC Interest to the Collateral Trustee or its designee following the
occurrence and during the Continuance of an Event of Default and to the
substitution of the Collateral Trustee or its designee as a partner in any
partnership or as a member in any limited liability company with all the rights
and powers related thereto.

-14-

 

4.5          Timing and Notice. With respect to any Collateral in existence on
the Issue Date, each Grantor shall comply with the requirements of Section 4 on
the date hereof and with respect to any Collateral hereafter owned or acquired,
such Grantor shall use commercially reasonable efforts to comply with such
requirements within 30 days of Grantor acquiring rights therein. Each Grantor
shall promptly inform the Collateral Trustee of its acquisition of any
Collateral for which any action is required by Section 4 hereof (including, for
the avoidance of doubt, the filing of any applications for, or the issuance or
registration of, any Patents, Copyrights or Trademarks).

Section 5.              REPRESENTATIONS AND WARRANTIES.

Each Grantor hereby represents and warrants, on the Issue Date, that:

5.1         Grantor Information & Status.

(a)          Schedule 5.1(A) & (B) (as such schedule may be amended or
supplemented from time to time) sets forth under the appropriate headings: (1)
the full legal name of such Grantor, (2) all trade names or other names under
which such Grantor currently conducts business, (3) the type of organization of
such Grantor, (4) the jurisdiction of organization of such Grantor, (5) its
organizational identification number, if any, and (6) the jurisdiction where the
chief executive office or its sole place of business (or the principal residence
if such Grantor is a natural person) is located;

(b)          except as provided on Schedule 5.1(C), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
(or principal residence if such Grantor is a natural person) or its corporate
structure in any way (e.g., by merger, consolidation, change in corporate form
or otherwise) and has not done business under any other name, in each case,
within the past five (5) years;

(c)          such Grantor has been duly organized and is validly existing as an
entity of the type as set forth opposite such Grantor’s name on Schedule 5.1(A)
solely under the laws of the jurisdiction as set forth opposite such Grantor’s
name on Schedule 5.1(A) and remains duly existing as such. Such Grantor has not
filed any certificates of dissolution or liquidation, any certificates of
domestication, transfer or continuance in any other jurisdiction; and

(d)          no Grantor is a “transmitting utility” (as defined in Section
9-102(a)(80) of the UCC).

5.2          Collateral Identification, Special Collateral.

(a) Schedule 5.2 (as such schedule may be amended or supplemented from time to
time) sets forth under the appropriate headings all of such Grantor’s: (1)
Pledged Equity Interests, (2) Equity Interests (that would otherwise constitute
a Pledged Equity Interest) to the extent they secure or are the subject of a
negative pledge to support Non-Recourse Indebtedness of Parent, the Company or
any other Grantor, (3) Pledged Debt (other than mortgage loans or consumer loans
owned by any Grantor in the ordinary course of business), (4) Securities
Accounts included in the Collateral other than any Securities Accounts holding
assets with a market value of less than $1,000,000 individually or $5,000,000 in
the aggregate, (5) Deposit Accounts included in the Collateral other than any
Deposit Accounts holding less than $1,000,000 individually or $5,000,000 in the
aggregate, (6) Commodity Contracts and Commodity Accounts, (7) all United States
and foreign registrations and issuances of and applications for Patents,
Trademarks, and Copyrights owned by each Grantor, (8) all Patent Licenses,
Trademark Licenses, Trade Secret Licenses and Copyright Licenses constituting
Material Intellectual Property Material Intellectual Property, (9) Commercial
Tort Claims other than any Commercial Tort Claims having a value of less than
$500,000 individually and $1,000,000 in the aggregate, and (10) Letter of Credit
Rights for letters of credit other than any Letters of Credit Rights worth less
than $500,000, individually or $1,000,000 in the aggregate. Each Grantor shall
supplement such schedules as necessary to ensure that such schedules are
accurate on each Increased Amount Date;

-15-

 

(b)          none of the Collateral constitutes, or is the Proceeds of, (1) Farm
Products, (2) As-Extracted Collateral, (3) Health-Care-Insurance Receivables,
(4) timber to be cut or (5) aircraft, aircraft engines, satellites, ships or
railroad rolling stock. No material portion of the collateral consists of motor
vehicles or other goods subject to a certificate of title statute of any
jurisdiction;

(c)          all information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects; and

(d)          not more than 10% of the value of all personal property included in
the Collateral other than the Equity Interests of Foreign Subsidiaries of the
Parent located in any country other than the United States.

5.3         Ownership of Collateral and Absence of Other Liens.

(a)          such Grantor owns the Collateral purported to be owned by it or
otherwise has the rights it purports to have in each item of Collateral and, as
to all Collateral whether now existing or hereafter acquired, developed or
created (including by way of lease or license), will continue to own or have
such rights in each item of the Collateral (except as otherwise permitted by the
Indenture), in each case free and clear of any and all Liens, rights or claims
of all other Persons, including, without limitation, liens arising as a result
of such Grantor becoming bound (as a result of merger or otherwise) as debtor
under a security agreement entered into by another Person other than, in the
case of priority only, any Permitted Liens; and

(b)          other than any financing statements filed in favor of the
Collateral Trustee, no effective financing statement, fixture filing or other
instrument similar in effect under any applicable law covering all or any part
of the Collateral is on file in any filing or recording office except for (x)
financing statements filed (i) in connection with Permitted Liens or (ii) by
individuals with respect to claims that do not constitute Liens. Other than the
Collateral Trustee and any automatic control in favor of a Bank, Securities
Intermediary or Commodity Intermediary maintaining a Deposit Account, Securities
Account or Commodity Contract, no Person is in Control of any Collateral.

-16-

 

5.4          Status of Security Interest.

(a)          upon the filing of financing statements naming each Grantor as
“debtor” and the Collateral Trustee as “secured party” and describing the
Collateral in the filing offices set forth opposite such Grantor’s name on
Schedule 5.4 hereof (as such schedule may be amended or supplemented from time
to time), the security interest of the Collateral Trustee in all Collateral that
can be perfected by the filing of a financing statement under the Uniform
Commercial Code as in effect in any jurisdiction will constitute a valid,
perfected, second priority Lien in favor of the Collateral Trustee subject in
the case of priority only, to any Permitted Liens with respect to Collateral.
Each agreement purporting to give the Collateral Trustee Control over any
Collateral is effective to establish the Collateral Trustee’s Control of the
Collateral subject thereto;

(b)          to the extent perfection or priority of the security interest
therein is not subject to Article 9 of the UCC, upon recordation of the security
interests granted hereunder in Patents, Trademarks, Copyrights and exclusive
Copyright Licenses in the applicable intellectual property registries, including
but not limited to the United States Patent and Trademark Office and the United
States Copyright Office, the security interests granted to the Collateral
Trustee hereunder shall constitute valid, perfected, second priority Liens
(subject, in the case of priority only, to Permitted Liens);

(c)          no authorization, consent, approval or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body or any
other Person is required for either (i) the pledge or grant by any Grantor of
the Liens purported to be created in favor of the Collateral Trustee hereunder
or (ii) the exercise by Collateral Trustee of any rights or remedies in respect
of any Collateral (whether specifically granted or created hereunder or created
or provided for by applicable law), except (A) for the filings contemplated by
clause (a) above, (B) as may be required, in connection with the disposition of
any Investment Related Property, by laws generally affecting the offering and
sale of Securities and (C) any consents needed to transfer the servicing under
any servicing agreement to any successor servicer; and

(d)          each Grantor is in compliance with its obligations under Section 4
hereof.

5.5          Pledged Equity Interests, Investment Related Property.

(a)          it is the record and beneficial owner of the Pledged Equity
Interests free of all Liens, rights or claims of other Persons and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests;

(b)          no consent of any Person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary or desirable in connection with the
creation, perfection or second priority status of the security interest of the
Collateral Trustee in any Pledged Equity Interests or the exercise by the
Collateral Trustee of the voting or other rights provided for in this Agreement
or the exercise of remedies in respect thereof except such as have been
obtained; and

(c)          all of the Pledged LLC Interests and Pledged Partnership Interests
either (i) are or represent interests that by their terms provide that they are
securities governed by the uniform commercial code of an applicable jurisdiction
or (ii)(A) are not traded on securities exchanges or in securities markets, (B)
are not “investment company securities” (as defined in Section 8-103(b) of the
UCC) and (C) do not provide, in the related operating or partnership agreement,
as applicable, certificates, if any, representing such Pledged LLC Interests or
Pledged Partnership Interests, as applicable, or otherwise that they are
securities governed by the Uniform Commercial Code of any jurisdiction.

-17-

 

5.6          Intellectual Property.

(a)          to the best of such Grantor’s knowledge: it is the sole and
exclusive owner of the entire right, title, and interest in and to all
Intellectual Property listed on Schedule 5.2(II) (as such schedule may be
amended or supplemented from time to time), or owns or has the right to use and,
where such Grantor does so, sublicense others to use, all other Material
Intellectual Property, free and clear of all Liens, claims and encumbrances,
except for Permitted Liens and the licenses set forth on Schedule 5.2(II) (as
such schedule may be amended or supplemented from time to time);

(b)          to the best of such Grantor’s knowledge: all Material Intellectual
Property of such Grantor is subsisting and has not been adjudged invalid or
unenforceable, in whole or in part, nor, in the case of Patents, is any of the
Intellectual Property the subject of a reexamination proceeding, and such
Grantor has performed all acts reasonably necessary and has paid all renewal,
maintenance, and other fees and taxes required to maintain each and every
registration and application of Copyrights, Patents and Trademarks of such
Grantor constituting Material Intellectual Property in full force and effect;

(c)          to the best of the Grantor’s knowledge and excluding Intellectual
Property that is the subject of a pending application: all Material Intellectual
Property is valid and enforceable; no holding, decision, ruling, or judgment has
been rendered in any action or proceeding before any court or administrative
authority challenging the validity, enforceability, or scope of, or such
Grantor’s right to register, own or use, any Material Intellectual Property of
such Grantor, and no such action or proceeding is pending or, to the best of
such Grantor’s knowledge, threatened;

(d)          to the best of the Grantor’s knowledge: all registrations,
issuances and applications for Copyrights, Patents and Trademarks of such
Grantor are standing in the name of such Grantor, and none of the Trademarks,
Patents, Copyrights or Trade Secrets owned by such Grantor has been licensed by
such Grantor to any Affiliate or third party, except as disclosed in Schedule
5.2(II) (as such schedule may be amended or supplemented from time to time);

(e)          such Grantor has not made a previous assignment, sale, transfer,
exclusive license or similar arrangement constituting a present or future
assignment, sale, transfer, exclusive license or similar arrangement of any
Material Intellectual Property that has not been terminated or released;

(f)          such Grantor generally used appropriate statutory notice of
registration in connection with its use of its registered Trademarks and proper
marking practices in connection with the use of Patents constituting Material
Intellectual Property;

(g)          such Grantor has taken commercially reasonable steps to protect the
confidentiality of its Trade Secrets constituting Material Intellectual
Property;

(h)          such Grantor controls the nature and quality of all products sold
and all services rendered under or in connection with all Trademarks of such
Grantor and has taken all action reasonably necessary to insure that all
licensees of the Trademarks owned by such Grantor comply with such Grantor’s
standards of quality, in each case, to the extent constituting Material
Intellectual Property; and

-18-

 

(i)           to the best of such Grantor’s knowledge: the conduct of such
Grantor’s business does not infringe, misappropriate, dilute or otherwise
violate any Intellectual Property right of any other Person; and no claim has
been made that the use of any Material Intellectual Property owned or used by
such Grantor (or any of its respective licensees) infringes, misappropriates,
dilutes or otherwise violates the asserted rights of any other Person, and no
demand that such Grantor enter into a license or co-existence agreement has been
made but not resolved.

Section 6.              COVENANTS AND AGREEMENTS.

Each Grantor hereby covenants and agrees that:

6.1          Grantor Information & Status.

(a)          Without limiting any prohibitions or restrictions on mergers or
other transactions set forth in the Indenture, it shall not change such
Grantor’s name, identity, corporate structure (e.g. by merger, consolidation,
change in corporate form or otherwise), sole place of business (or principal
residence if such Grantor is a natural person), chief executive office, type of
organization or jurisdiction of organization or establish any trade names unless
it shall have (a) notified the Collateral Trustee in writing at least thirty
(30) days prior to any such change or establishment, identifying such new
proposed name, identity, corporate structure, sole place of business (or
principal residence if such Grantor is a natural person), chief executive
office, jurisdiction of organization or trade name and providing such other
information in connection therewith as the Collateral Trustee may reasonably
request and (b) taken all actions necessary to maintain the continuous validity,
perfection and the same or better priority of the Collateral Trustee’s security
interest in the Collateral granted or intended to be granted and agreed to
hereby, which in the case of any merger or other change in corporate structure
shall include, without limitation, executing and delivering to the Collateral
Trustee a completed Pledge Supplement, substantially in the form of Annex A
attached hereto together with all Supplements to Schedules thereto, upon
completion of such merger or other change in corporate structure confirming the
grant of the security interest hereunder.

6.2          Collateral Identification; Special Collateral.

(a)          in the event that it hereafter acquires any Collateral of a type
described in Section 5.2(b) hereof, it shall promptly notify the Collateral
Trustee thereof in writing and take such actions and execute such documents and
make such filings all at Grantor’s expense as necessary (or as the Collateral
Trustee may reasonably request) in order to ensure that the Collateral Trustee
has a valid, perfected, second priority security interest in such Collateral,
subject in the case of priority only, to any Permitted Liens. Notwithstanding
the foregoing, no Grantor shall be required to notify the Collateral Trustee or
take any such action unless such Collateral is of a material value or is
material to such Grantor’s business; and

(b)          in the event that it hereafter acquires or has any Commercial Tort
Claim in excess of $500,000 individually or $1,000,000 in the aggregate it shall
deliver to the Collateral Trustee a completed Pledge Supplement, substantially
in the form of Exhibit A attached hereto, together with all Supplements to
Schedules thereto, identifying such new Commercial Tort Claims.

-19-

 



6.3          Ownership of Collateral and Absence of Other Liens.

(a)          except for the security interest created by this Agreement, it
shall not create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and such Grantor shall defend the
Collateral against all Persons at any time claiming any interest therein;

(b)          upon such Grantor or any officer of such Grantor obtaining
knowledge thereof, it shall promptly notify the Collateral Trustee in writing of
any event that is reasonably likely to have a Material Adverse Effect on the
value of the Collateral or any material portion thereof, the ability of any
Grantor or the Collateral Trustee to dispose of the Collateral or any material
portion thereof, or the rights and remedies of the Collateral Trustee in
relation thereto, including, without limitation, the levy of any legal process
against the Collateral or any material portion thereof; and

(c)          it shall not sell, transfer or assign (by operation of law or
otherwise) or exclusively license to another Person any Collateral except as
otherwise permitted by the Indenture.

6.4          Status of Security Interest.

(a)          Subject to the limitations set forth in subsection (b) of this
Section 6.4 and except as otherwise permitted by the Indenture, each Grantor
shall maintain the security interest of the Collateral Trustee hereunder in all
Collateral as valid, perfected, second priority Liens (subject, in the case of
priority only, to Permitted Liens).

(b)          Notwithstanding the foregoing (or anything else to the contrary
herein or in any other Security Document), no Grantor shall be required to take
any action to (i) perfect a security interest in any Collateral that can only be
perfected by Control, (ii) make foreign filings with respect to Intellectual
Property or (iii) make any filings with registrars of motor vehicles or similar
governmental authorities with respect to goods covered by a certificate of
title, in each case except as and to the extent specified in Section 4 hereof.

6.5          Receivables.

(a)          it shall keep and maintain at its own cost and expense satisfactory
and complete records of the Receivables, including, but not limited to, the
originals of all documentation with respect to all Receivables and records of
all payments received and all credits granted on the Receivables, all
merchandise returned and all other dealings therewith;

(b)          other than in the ordinary course of business or as permitted by
the Indenture Documents, following and during the continuation of an Event of
Default, (i) it shall not amend, modify, terminate or waive any provision of any
Receivable in any manner which could reasonably be expected to have a material
adverse effect on the value of such Receivable; and (ii) it shall not (w) grant
any extension or renewal of the time of payment of any Receivable, (x)
compromise or settle any dispute, claim or legal proceeding with respect to any
Receivable for less than the total unpaid balance thereof, (y) release, wholly
or partially, any Person liable for the payment thereof, or (z) allow any credit
or discount thereon; and

-20-

 



(c)          subject to the terms of the Junior Priority Intercreditor
Agreement, at any time following the occurrence and during the continuation of
an Event of Default, the Collateral Trustee shall have the right to notify, or
require any Grantor to notify, any Account Debtor of the Collateral Trustee’s
security interest in the Receivables and any Supporting Obligation and, in
addition, the Collateral Trustee may: (1) direct the Account Debtors under any
Receivables to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Collateral Trustee; (2) notify, or require any
Grantor to notify, each Person maintaining a lockbox or similar arrangement to
which Account Debtors under any Receivables have been directed to make payment
to remit all amounts representing collections on checks and other payment items
from time to time sent to or deposited in such lockbox or other arrangement
directly to the Collateral Trustee; and (3) enforce, at the expense of such
Grantor, collection of any such Receivables and to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done. If the Collateral Trustee notifies any Grantor that it
has elected to collect the Receivables in accordance with the preceding
sentence, any payments of Receivables received by such Grantor shall be
forthwith (and in any event within two (2) Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Trustee and until so turned over, all amounts and proceeds (including
checks and other instruments) received by such Grantor in respect of the
Receivables, any Supporting Obligation or Collateral Support shall be received
in trust for the benefit of the Collateral Trustee hereunder and shall be
segregated from other funds of such Grantor and such Grantor shall not adjust,
settle or compromise the amount or payment of any Receivable, or release wholly
or partly any Account Debtor or obligor thereof, or allow any credit or discount
thereon.

6.6          Pledged Equity Interests, Investment Related Property.

(a)          Except as provided in the next sentence, in the event such Grantor
receives any dividends, interest or distributions on any Pledged Equity Interest
or other Investment Related Property, upon the merger, consolidation,
liquidation or dissolution of any issuer of any Pledged Equity Interest or
Investment Related Property, then (a) such dividends, interest or distributions
and securities or other property shall be included in the definition of
Collateral without further action and (b) such Grantor shall immediately take
all steps, if any, necessary to ensure the validity, perfection, priority and,
if applicable, control of the Collateral Trustee over such Investment Related
Property (including, without limitation, subject to the Junior Priority
Intercreditor Agreement, delivery thereof to the Collateral Trustee to the
extent otherwise required pursuant to this Agreement) and pending any such
action such Grantor shall be deemed to hold such dividends, interest,
distributions, securities or other property in trust for the benefit of the
Collateral Trustee and shall segregate such dividends, distributions, Securities
or other property from all other property of such Grantor. Notwithstanding the
foregoing, so long as no Event of Default shall have occurred and be Continuing,
the Collateral Trustee authorizes each Grantor to retain all cash dividends and
distributions paid in the normal course of the business of the issuer and
consistent with the past practice of the issuer and all payments of interest;

(b)          Voting.

(i)     So long as no Event of Default shall have occurred and be Continuing,
except as otherwise provided under the covenants and agreements relating to
Investment Related Property in this Agreement or elsewhere herein or in the
Indenture, each Grantor shall be entitled to exercise or refrain from exercising
any and all voting and other consensual rights pertaining to the Investment
Related Property or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the Indenture; provided, no Grantor shall exercise or
refrain from exercising any such right without the prior written consent of the
Collateral Trustee (as directed by a majority of Holders in aggregate principal
amount of Notes) if such action would have a Material Adverse Effect on the
value of the Collateral; it being understood, however, that neither the voting
by such Grantor of any Pledged Stock for, or such Grantor’s consent to, the
election of directors (or similar governing body) at a regularly scheduled
annual or other meeting of stockholders or with respect to incidental matters at
any such meeting, nor such Grantor’s consent to or approval of any action
otherwise permitted under this Agreement and the Indenture, shall be deemed
inconsistent with the terms of this Agreement or the Indenture within the
meaning of this Section 6.6(b)(i); and

-21-

 

(ii)          Upon the occurrence and during the continuation of an Event of
Default:

(1)          all rights of each Grantor to exercise or refrain from exercising
the voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in the Collateral Trustee who shall thereupon have the sole right to
exercise such voting and other consensual rights; and

(2)          in order to permit the Collateral Trustee to exercise the voting
and other consensual rights which it may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Trustee all proxies, dividend
payment orders and other instruments as the Collateral Trustee may from time to
time reasonably request and (2) each Grantor acknowledges that the Collateral
Trustee may utilize the power of attorney set forth in Section 8.1; and

(c)          Except to the extent not prohibited by the Indenture, without the
prior written consent of the Collateral Trustee (as directed by a majority of
Holders in aggregate principal amount of Notes), it shall not vote to enable or
take any other action to: (i) amend or terminate any partnership agreement,
limited liability company agreement, certificate of incorporation, by-laws or
other organizational documents in any way that materially changes the rights of
such Grantor with respect to any Investment Related Property or adversely
affects the validity, perfection or priority of the Collateral Trustee’s
security interest, (ii) permit any Subsidiary that is an issuer of any Pledged
Equity Interest to issue any additional stock, partnership interests, limited
liability company interests or other equity interests of any nature or to issue
securities convertible into or granting the right of purchase or exchange for
any stock or other equity interest of any nature of such issuer, (iii) permit
any issuer of any Pledged Equity Interest to dispose of all or a material
portion of their assets, (iv) waive any default under or breach of any terms of
organizational document relating to the issuer of any Pledged Equity Interest or
the terms of any Pledged Debt consisting of intercompany debt or (v) cause any
issuer of any Pledged Partnership Interests or Pledged LLC Interests which are
not securities (for purposes of the UCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Partnership Interests or Pledged
LLC Interests to be treated as securities for purposes of the UCC; provided,
however, notwithstanding the foregoing, if any issuer of any Pledged Partnership
Interests or Pledged LLC Interests takes any such action in violation of the
foregoing in this clause (v), such Grantor shall promptly notify the Collateral
Trustee in writing of any such election or action and, in such event, shall take
all steps necessary or advisable to establish the Collateral Trustee’s “control”
thereof; and

-22-

 



(d)          Except to the extent not prohibited by the Indenture, without the
prior written consent of the Collateral Trustee (as directed by a majority of
Holders in aggregate principal amount of Notes), it shall not permit any issuer
of any Pledged Equity Interest to merge or consolidate unless (i) all the
outstanding capital stock or other equity interests of the surviving or
resulting corporation, limited liability company, partnership or other entity
is, upon such merger or consolidation, pledged hereunder and no cash, securities
or other property is distributed in respect of the outstanding equity interests
of any other constituent Grantor; provided that if the surviving or resulting
Grantors upon any such merger or consolidation involving an issuer which is a
Controlled Foreign Corporation, then such Grantor shall only be required to
pledge equity interests in accordance with Section 2 and (ii) Grantor promptly
complies with the delivery and control requirements of Section 4 hereof.

(e)          Such Grantor covenants and agrees that, without the prior express
written consent of the Collateral Trustee (as directed by a majority of Holders
in aggregate principal amount of Notes), it will not agree to any election by
any limited liability company or partnership, as applicable, to treat the
Pledged LLC Interests or Pledged Partnership Interests, as applicable, as
securities governed by the Uniform Commercial Code of any jurisdiction and in
any event will promptly notify the Collateral Trustee in writing if the
representation set forth in Section 5.5(c) becomes untrue for any reason and, in
such event, take such action as necessary (or as the Collateral Trustee may
reasonably request) in order to establish the Collateral Trustee’s “control”
(within the meaning of Section 8-106 of the New York UCC) over such Pledged LLC
Interests or Pledged Partnership Interests, as applicable. Such Grantor shall
not consent to any amendment to any related operating or partnership agreement,
as applicable, that would render the representation in Section 5.5(c) to no
longer be true and correct.

6.7          Intellectual Property.

(a)          Except in each case as shall be consistent with commercially
reasonable business judgment, it shall not do any act or omit to do any act
whereby any of the Material Intellectual Property, as determined at the time of
the determination, may lapse, or become abandoned, canceled, dedicated to the
public, forfeited, unenforceable or otherwise impaired, or which would adversely
affect the validity, grant, or enforceability of the security interest granted
therein;

(b)          it shall not, with respect to any Trademarks constituting Material
Intellectual Property at the time, cease the use of any of such Trademarks or
fail to maintain the level of the quality of products sold and services rendered
under any of such Trademark at a level at least substantially consistent with
the quality of such products and services as of the date hereof, and each
Grantor shall take all steps reasonably necessary to insure that licensees of
such Trademarks use such consistent standards of quality;

(c)          it shall promptly notify the Collateral Trustee if it receives any
demand or threat or is the subject of any claim in a formal proceeding before a
tribunal of competent authority of which it knows or has reason to know that any
item of Material Intellectual Property is or has become, or may become, (i)
abandoned or dedicated to the public or placed in the public domain, (ii)
invalid or unenforceable, (iii) subject to any adverse determination (including
the institution of, or any adverse claim with respect to, any action or
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry, any foreign counterpart of the foregoing,
or any court) or (iv) the subject of any reversion or termination rights;

(d)          except in each case as shall be consistent with commercially
reasonable business judgment, it shall take all reasonable steps, including in
any proceeding before the United States Patent and Trademark Office, the United
States Copyright Office, any state registry or any foreign counterpart of the
foregoing, to pursue any application and maintain any registration or issuance
of each Trademark, Patent, and Copyright owned by any Grantor and constituting
Material Intellectual Property which is now or shall become included in the
Intellectual Property including, but not limited to, those items on Schedule
5.2(II) (as such schedule may be amended or supplemented from time to time); and

-23-

 



(e)          it shall use commercially reasonable efforts so as not to permit
the inclusion in any contract to which it hereafter becomes a party of any
provision that could or may in any way materially impair or prevent the creation
of a security interest in, or the assignment of, such Grantor’s rights and
interests in any property included within the definitions of any Material
Intellectual Property acquired under such contracts.

Section 7.             ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES;
ADDITIONAL GRANTORS.

7.1          Access; Right of Inspection.     The Collateral Trustee shall (at
such Grantor’s expense) at all times have full and free access (following
reasonable advance notice) during normal business hours to all the books,
correspondence and records of each Grantor, and the Collateral Trustee and its
representatives may (but shall not be obligated to) examine the same, take
extracts therefrom and make photocopies thereof, and each Grantor agrees to
render to the Collateral Trustee, at such Grantor’s cost and expense, such
clerical and other assistance as may be reasonably requested with regard
thereto. The Collateral Trustee and its representatives shall at all times
(following reasonable advance notice) also have the right (but not the
obligation) to enter any premises of each Grantor and inspect any property of
each Grantor (during normal business hours) where any of the Collateral of such
Grantor granted pursuant to this Agreement is located for the purpose of
inspecting the same, observing its use or otherwise protecting its interests
therein.

7.2          Further Assurances.

(a)          Each Grantor agrees that from time to time, at the expense of such
Grantor, that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary, or that the
Collateral Trustee may reasonably request, in order to create and/or maintain
the validity, perfection or priority of and protect any security interest
granted or purported to be granted hereby or to enable the Collateral Trustee to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, each Grantor
shall:

(i)     file such financing or continuation statements, or amendments thereto,
record security interests in Intellectual Property and execute and deliver such
other agreements, instruments, endorsements, powers of attorney or notices, as
may be necessary or desirable, or as the Collateral Trustee may reasonably
request, in order to effect, reflect, perfect and preserve the security
interests granted or purported to be granted hereby;

(ii)    take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in any
Intellectual Property with any United States intellectual property registry in
which said Intellectual Property is registered or issued or in which an
application for registration or issuance is pending including, without
limitation, the United States Patent and Trademark Office, the United States
Copyright Office, the various Secretaries of State;

-24-

 



(iii)   at any reasonable time, upon reasonable request by the Collateral
Trustee, assemble the Collateral and allow inspection of the Collateral by the
Collateral Trustee, or persons designated by the Collateral Trustee;

(iv)   appear in and defend any action or proceeding that may affect such
Grantor’s title to or the Collateral Trustee’s security interest in all or any
part of the Collateral; and

(v)    furnish the Collateral Trustee with such information regarding the
Collateral, including, without limitation, the location thereof, as the
Collateral Trustee may reasonably request from time to time.

(b)          Without limiting its obligations hereunder, each Grantor hereby
authorizes the Collateral Trustee to file a Record or Records, including,
without limitation, financing or continuation statements, Intellectual Property
Security Agreements and amendments and supplements to any of the foregoing, in
any jurisdictions and with any filing offices as the Collateral Trustee may
determine, in its sole discretion, are necessary to perfect or otherwise protect
the security interest granted to the Collateral Trustee herein. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as the Collateral Trustee may determine, in its
sole discretion, is necessary to ensure the perfection of the security interest
in the Collateral granted to the Collateral Trustee herein, including, without
limitation, describing such property as “all assets, whether now owned or
hereafter acquired, developed or created” or words of similar effect. Each
Grantor shall furnish to the Collateral Trustee from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Collateral Trustee may
reasonably request, all in reasonable detail.

(c)          Each Grantor hereby authorizes the Collateral Trustee to modify
this Agreement after obtaining such Grantor’s approval of or signature to such
modification by amending Schedule 5.2 (as such schedule may be amended or
supplemented from time to time) to include reference to any right, title or
interest in any existing Intellectual Property or any Intellectual Property
acquired or developed by any Grantor after the execution hereof or to delete any
reference to any right, title or interest in any Intellectual Property in which
any Grantor no longer has or claims any right, title or interest.

7.3          Additional Grantors. From time to time subsequent to the date
hereof, additional Persons may become parties hereto as additional Grantors
(each, an “Additional Grantor”), by executing a Pledge Supplement. Upon delivery
of any such Pledge Supplement to the Collateral Trustee, notice of which is
hereby waived by Grantors, each Additional Grantor shall be a Grantor and shall
be as fully a party hereto as if Additional Grantor were an original signatory
hereto. Each Grantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Grantor hereunder. This Agreement shall be fully effective as to any Grantor
that is or becomes a party hereto regardless of whether any other Person becomes
or fails to become or ceases to be a Grantor hereunder.

Section 8.             COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

8.1          Power of Attorney. Each Grantor hereby irrevocably appoints the
Collateral Trustee (such appointment being coupled with an interest) as such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, the Collateral Trustee or otherwise,
from time to time in the Collateral Trustee’s discretion to take any action and
to execute any instrument that the Collateral Trustee may deem reasonably
necessary to accomplish the purposes of this Agreement, including, without
limitation, the following:

-25-

 



(a)          upon the occurrence and during the Continuance of any Event of
Default, to obtain and adjust insurance required to be maintained by such
Grantor or paid to the Collateral Trustee pursuant to the Indenture;

(b)          upon the occurrence and during the Continuance of any Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

(c)          upon the occurrence and during the Continuance of any Event of
Default, to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (b) above;

(d)          upon the occurrence and during the Continuance of any Event of
Default, to file any claims or take any action or institute any proceedings that
the Collateral Trustee may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Collateral Trustee
with respect to any of the Collateral;

(e)          upon the occurrence and during the Continuance of any Event of
Default, to prepare and file any UCC financing statements against such Grantor
as debtor;

(f)          upon the occurrence and during the Continuance of any Event of
Default, to prepare, sign, and file for recordation in any United States
intellectual property registry, appropriate evidence of the lien and security
interest granted herein in the Intellectual Property in the name of such Grantor
as debtor;

(g)          upon the occurrence and during the Continuance of any Event of
Default, to take or cause to be taken all actions necessary to perform or comply
or cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than
Permitted Liens) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Collateral Trustee in its sole discretion, any such
payments made by the Collateral Trustee to become obligations of such Grantor to
the Collateral Trustee, due and payable immediately without demand; and

(h)          upon the occurrence and during the Continuance of any Event of
Default generally to sell, transfer, lease, license, pledge, make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the Collateral Trustee were the absolute owner thereof for
all purposes, and to do, at the Collateral Trustee’s option and such Grantor’s
expense, at any time or from time to time, all acts and things that the
Collateral Trustee deems reasonably necessary to protect, preserve or realize
upon the Collateral and the Collateral Trustee’s security interest therein in
order to effect the intent of this Agreement, all as fully and effectively as
such Grantor might do.

8.2          No Duty on the Part of Collateral Trustee or Secured Parties. The
powers conferred on the Collateral Trustee hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
or obligation upon the Collateral Trustee or any Secured Party to exercise any
such powers. The Collateral Trustee and the Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

-26-

 

Section 9.              REMEDIES.

9.1          Generally.

(a)          If any Event of Default shall have occurred and be Continuing,
subject to any Intercreditor Agreement, the Collateral Trustee may exercise in
respect of the Collateral, in addition to all other rights and remedies provided
for herein or otherwise available to it at law or in equity, all the rights and
remedies of the Collateral Trustee on default under the UCC (whether or not the
UCC applies to the affected Collateral) to collect, enforce or satisfy any
Secured Obligations then owing, whether by acceleration or otherwise, and also
may pursue any of the following separately, successively or simultaneously:

(i)     require any Grantor to, and each Grantor hereby agrees that it shall at
its expense and promptly upon request of the Collateral Trustee forthwith,
assemble all or part of the tangible Collateral as directed by the Collateral
Trustee and make it available to the Collateral Trustee at a place to be
designated by the Collateral Trustee that is reasonably convenient to both
parties;

(ii)    enter onto the property where any Collateral is located and take
possession thereof with or without judicial process;

(iii)   prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Trustee deems appropriate; and

(iv)    without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Trustee’s offices or elsewhere, for cash, on
credit or for future delivery, at such time or times and at such price or prices
and upon such other terms as the Collateral Trustee may deem commercially
reasonable.

(b)          The Collateral Trustee or any other Secured Party may be the
purchaser of any or all of the Collateral at any public or private (to the
extent to the portion of the Collateral being privately sold is of a kind that
is customarily sold on a recognized market or the subject of widely distributed
standard price quotations) sale in accordance with the UCC and the Collateral
Trustee, as collateral trustee for and representative of the Secured Parties,
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale made in accordance with the UCC, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Trustee at such sale. Each purchaser at any such sale
shall hold the property sold absolutely free from any claim or right on the part
of any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten (10) days’ notice to such Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Collateral Trustee
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Collateral Trustee may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Grantor agrees that it would not be commercially
unreasonable for the Collateral Trustee to dispose of the Collateral or any
portion thereof by using Internet sites that provide for the auction of assets
of the types included in the Collateral or that have the reasonable capability
of doing so, or that match buyers and sellers of assets. Each Grantor hereby
waives any claims against the Collateral Trustee arising by reason of the fact
that the price at which any Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale, even if
the Collateral Trustee accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the fees of any
attorneys employed by the Collateral Trustee to collect such deficiency. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Collateral Trustee, that the
Collateral Trustee has no adequate remedy at law in respect of such breach and,
as a consequence, that each and every covenant contained in this Section shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Secured Obligations becoming due and payable prior to their stated
maturities. Nothing in this Section shall in any way limit the rights of the
Collateral Trustee hereunder.

-27-

 



(c)          The Collateral Trustee may sell the Collateral without giving any
warranties as to the Collateral. The Collateral Trustee may specifically
disclaim or modify any warranties of title or the like. This procedure will not
be considered to adversely affect the commercial reasonableness of any sale of
the Collateral.

(d)          The Collateral Trustee shall have no obligation to marshal any of
the Collateral.

9.2         Application of Proceeds. Subject to the Intercreditor Agreements,
except as expressly provided elsewhere in this Agreement, all proceeds received
by the Collateral Trustee in respect of any sale of, any collection from, or
other realization upon all or any part of the Collateral shall be applied in
full or in part by the Collateral Trustee against, the Secured Obligations in
the following order of priority: first, to the payment of all reasonable costs
and expenses of such sale, collection or other realization, including reasonable
compensation to the Trustee, the Collateral Trustee and their agents and
counsel, and all other expenses, liabilities and advances made or incurred by
the Trustee or the Collateral Trustee in connection therewith, and all amounts
for which the Trustee or the Collateral Trustee is entitled to indemnification
under the Indenture Documents and all advances made by the Collateral Trustee
hereunder for the account of the applicable Grantor, and to the payment of all
reasonable costs and expenses paid or incurred by the Collateral Trustee in
connection with the exercise of any right or remedy hereunder or under the
Indenture Documents, all in accordance with the terms hereof or thereof; second,
to the extent of any excess of such proceeds, to the payment of all other
Secured Obligations for the ratable benefit of the Holders of the Notes; and
third, to the extent of any excess of such proceeds, to the to the Company or to
such party as a court of competent jurisdiction shall direct including any
Guarantor, if applicable.

9.3         Sales on Credit. If the Collateral Trustee sells any of the
Collateral upon credit, Grantor will be credited only with payments actually
made by purchaser and received by Collateral Trustee and applied to indebtedness
of the purchaser. In the event the purchaser fails to pay for the Collateral,
Collateral Trustee may resell the Collateral and Grantor shall be credited with
proceeds of the sale.

9.4         Investment Related Property. Each Grantor recognizes that, by reason
of certain prohibitions contained in the Securities Act and applicable state
securities laws, the Collateral Trustee may be compelled, with respect to any
sale of all or any part of the Investment Related Property conducted without
prior registration or qualification of such Investment Related Property under
the Securities Act and/or such state securities laws, to limit purchasers to
those who will agree, among other things, to acquire the Investment Related
Property for their own account, for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges that any such private
sale may be at prices and on terms less favorable than those obtainable through
a public sale without such restrictions (including a public offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, each Grantor agrees that any such private
sale shall not be deemed to have been made in a commercially unreasonable manner
solely as a result of such limitation and that the Collateral Trustee shall have
no obligation to engage in public sales and no obligation to delay the sale of
any Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it. If the Collateral Trustee
determines to exercise its right to sell any or all of the Investment Related
Property, upon written request, each Grantor shall and shall cause each issuer
of any Pledged Stock to be sold hereunder, each partnership and each limited
liability company from time to time to furnish to the Collateral Trustee all
such information as the Collateral Trustee may reasonably request in order to
determine the number and nature of interest, shares or other instruments
included in the Investment Related Property which may be sold by the Collateral
Trustee in exempt transactions under the Securities Act and the rules and
regulations of the Securities and Exchange Commission thereunder, as the same
are from time to time in effect.

-28-

 



9.5         Grant of Intellectual Property License.

For the purpose of enabling the Collateral Trustee, during the Continuance of an
Event of Default, to exercise rights and remedies under Section 9 hereof at such
time as the Collateral Trustee shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, each Grantor hereby grants to the
Collateral Trustee, to the extent assignable, an irrevocable, non-exclusive
license (exercisable without payment of royalty or other compensation to such
Grantor), subject, in the case of Trademarks, to sufficient rights to quality
control and inspection in favor of such Grantor to avoid the risk of
invalidation of such Trademarks, to use, assign, license or sublicense any of
the Intellectual Property now owned or hereafter acquired, developed or created
by such Grantor, wherever the same may be located. Such license shall include
access to all media in which any of the licensed items may be recorded or stored
and to all computer programs used for the compilation or printout hereof.

9.6         Intellectual Property.

(a)          Anything contained herein to the contrary notwithstanding, in
addition to the other rights and remedies provided herein, upon the occurrence
and during the continuance of an Event of Default:

(i)     the Collateral Trustee shall have the right (but not the obligation) to
bring suit or otherwise commence any action or proceeding in the name of any
Grantor, the Collateral Trustee or otherwise, in the Collateral Trustee’s sole
discretion, to enforce any Intellectual Property rights of such Grantor, in
which event such Grantor shall, at the request of the Collateral Trustee, do any
and all lawful acts and execute any and all documents reasonably required by the
Collateral Trustee in aid of such enforcement and such Grantor shall promptly,
upon demand, reimburse and indemnify the Collateral Trustee as provided in
Section 7.07 of the Indenture in connection with the exercise of its rights
under this Section 9.6, and, to the extent that the Collateral Trustee shall
elect not to bring suit to enforce any Intellectual Property rights as provided
in this Section 9.6, each Grantor agrees to use all reasonable measures, whether
by action, suit, proceeding or otherwise, to prevent the infringement,
misappropriation, dilution or other violation of any of such Grantor’s rights in
the Intellectual Property by others and for that purpose agrees to diligently
maintain any action, suit or proceeding against any Person so infringing,
misappropriating, diluting or otherwise violating, as shall be necessary to
prevent such infringement, misappropriation, dilution or other violation;

-29-

 



(ii)    upon written demand from the Collateral Trustee, each Grantor shall
grant, assign, convey or otherwise transfer to the Collateral Trustee or such
Collateral Trustee’s designee all of such Grantor’s right, title and interest in
and to any Intellectual Property and shall execute and deliver to the Collateral
Trustee such documents as are necessary or appropriate to carry out the intent
and purposes of this Agreement;

(iii)   each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Collateral Trustee (or any Secured Party) receives cash proceeds in respect
of the sale of, or other realization upon, any such Intellectual Property;

(iv)   within five (5) Business Days after written notice from the Collateral
Trustee, each Grantor shall make available to the Collateral Trustee, to the
extent within such Grantor’s power and authority, such personnel in such
Grantor’s employ on the date of such Event of Default as the Collateral Trustee
may reasonably designate, by name, title or job responsibility, to permit such
Grantor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold or delivered by such Grantor under or in connection
with any Trademarks or Trademark Licenses, such persons to be available to
perform their prior functions on the Collateral Trustee’s behalf and to be
compensated by the Collateral Trustee at such Grantor’s expense on a per diem,
pro rata basis consistent with the salary and benefit structure applicable to
each as of the date of such Event of Default; and

(v)    the Collateral Trustee shall have the right to notify, or require each
Grantor to notify, any obligors with respect to amounts due or to become due to
such Grantor in respect of the Intellectual Property of such Grantor, of the
existence of the security interest created herein, to direct such obligors to
make payment of all such amounts directly to the Collateral Trustee, and, upon
such notification and at the expense of such Grantor, to enforce collection of
any such amounts and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done; it being understood and agreed that

(1)          all amounts and proceeds (including checks and other instruments)
received by such Grantor in respect of amounts due to such Grantor in respect of
the Collateral or any portion thereof shall be received in trust for the benefit
of the Collateral Trustee hereunder, shall be segregated from other funds of
such Grantor and shall be forthwith paid over or delivered to the Collateral
Trustee in the same form as so received (with any necessary endorsement) to be
held as cash Collateral and applied as provided by Section 9.7 hereof; and

(2)          such Grantor shall not adjust, settle or compromise the amount or
payment of any such amount or release wholly or partly any obligor with respect
thereto or allow any credit or discount thereon.

(b)          If (i) an Event of Default shall have occurred and, by reason of
cure, waiver, modification, amendment or otherwise, no longer be Continuing,
(ii) no other Event of Default shall have occurred and be Continuing, (iii) an
assignment or other transfer to the Collateral Trustee of any rights, title and
interests in and to any Intellectual Property of such Grantor shall have been
previously made and shall have become absolute and effective and (iv) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, the Collateral Trustee shall promptly execute
and deliver to such Grantor, at such Grantor’s sole cost and expense, such
assignments or other transfer as may be necessary to reassign to such Grantor
any such rights, title and interests as may have been assigned to the Collateral
Trustee as aforesaid, subject to any disposition thereof that may have been made
by the Collateral Trustee; provided, after giving effect to such reassignment,
the Collateral Trustee’s security interest granted pursuant hereto, as well as
all other rights and remedies of the Collateral Trustee granted hereunder, shall
continue to be in full force and effect; and provided further, the rights, title
and interests so reassigned shall be free and clear of any other Liens granted
by or on behalf of the Collateral Trustee and the Secured Parties.

9.7          Cash Proceeds; Deposit Accounts.

(a)          If any Event of Default shall have occurred and be Continuing, in
addition to the rights of the Collateral Trustee specified in Section 6.5 with
respect to payments of Receivables, all proceeds of any Collateral received by
any Grantor consisting of cash, checks and other near-cash items (collectively,
“Cash Proceeds”) shall be held by such Grantor in trust for the Collateral
Trustee, segregated from other funds of such Grantor, and upon request by the
Collateral Trustee shall, forthwith upon receipt by such Grantor, be turned over
to the Collateral Trustee in the exact form received by such Grantor (duly
indorsed by such Grantor to the Collateral Trustee, if required) and held by the
Collateral Trustee. Any Cash Proceeds received by the Collateral Trustee
(whether from a Grantor or otherwise) may, in the sole discretion of the
Collateral Trustee, (A) be held by the Collateral Trustee for the ratable
benefit of the Secured Parties, as collateral security for the Secured
Obligations (whether matured or unmatured) and/or (B) then or at any time
thereafter may be applied by the Collateral Trustee against the Secured
Obligations then due and owing.

Section 10.          COLLATERAL AGENT.

The Collateral Trustee has been appointed to act as Collateral Trustee hereunder
by the Holders of the Notes. The Collateral Trustee shall be obligated, and
shall have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including, without limitation, the release or substitution of
Collateral), solely in accordance with this Agreement and the Indenture. In
furtherance of the foregoing provisions of this Section, each Secured Party, by
its acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Trustee for the benefit of
Secured Parties in accordance with the terms of this Section. The provisions of
the Indenture relating to the Collateral Trustee or the Trustee, if applicable,
including, without limitation, the provisions relating to resignation or removal
of the Collateral Trustee and the protections, rights, indemnities, powers and
duties and immunities of the Collateral Trustee are incorporated herein by this
reference and shall survive any termination of the Indenture or removal or
resignation of the Collateral Trustee or Trustee, if applicable.

In connection with exercising any right or discretionary duty hereunder
(including, without limitation, the exercise of any rights following the
occurrence of an Event of Default), the Collateral Trustee shall be entitled to
request and rely upon the direction of Holders of a majority in aggregate
outstanding amount of the Notes to direct the Collateral Trustee pursuant to the
Indenture. The Collateral Trustee shall not have any liability for taking any
action at such direction or for its failure to take any action pending the
receipt of such direction. The Collateral Trustee shall not be responsible for
and makes no representation as to the validity or adequacy of this Agreement,
and it shall not be responsible for any statement or recital in this Agreement.
Neither the Collateral Trustee nor any of its affiliates, directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (i) any statement, warranty or representation made in
connection with this Agreement; (ii) the performance or observance of any of the
covenants or agreements of the Company herein; or (iii) the receipt of items
required to be delivered to the Collateral Trustee.

-30-

 



Section 11.          CONTINUING SECURITY INTEREST; ASSIGNMENTS UNDER THE
INDENTURE DOCUMENTS.

11.1        Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Collateral and shall remain in full
force and effect until the payment in full of all Secured Obligations and inure,
together with the rights and remedies of the Collateral Trustee hereunder, to
the benefit of the Collateral Trustee and its successors, transferees and
assigns. Without limiting the generality of the foregoing, any Secured Party may
assign or otherwise transfer any indebtedness held by it secured by this
Agreement to any other person, and such other person shall thereupon become
vested with all the benefits in respect thereof granted to such Secured Party,
herein or otherwise, subject however, to the provisions of the Indenture.

11.2        Termination; Release. A Grantor shall automatically be released from
its obligations hereunder and/or the security interests in any Collateral
securing the Note Obligations shall in each case be automatically released upon
the occurrence of any of the circumstances set forth in Section 11.02 of the
Indenture without delivery of any instrument or performance of any act by any
party. Upon any such termination and delivery of the documents referenced in
Section 13.04 of the Indenture, the Collateral Trustee shall, at the Grantors’
expense, execute and deliver to Grantors or otherwise authorize the filing of
such documents as Grantors shall reasonably request, including financing
statement amendments to evidence such termination. Upon any disposition of
property permitted by the Indenture, the related Liens granted herein shall be
deemed to be automatically released and such property shall automatically revert
to the applicable Grantor with no further action on the part of any Person. The
Collateral Trustee shall, at the applicable Grantor’s expense and upon delivery
of the documents referenced in Section 13.04 of the Indenture, execute and
deliver or otherwise authorize the filing of such documents as such Grantor
shall reasonably request, in form and substance reasonably satisfactory to the
Collateral Trustee, including financing statement amendments to evidence such
release.

Section 12.           STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

The powers conferred on the Collateral Trustee hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Except for the exercise of reasonable care in the custody of
any Collateral in its possession and the accounting for moneys actually received
by it hereunder, the Collateral Trustee shall have no duty as to any Collateral
or as to the taking of any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral. The Collateral Trustee
shall be deemed to have exercised reasonable care in the custody and
preservation of Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which the Collateral Trustee accords its
own property. Neither the Collateral Trustee nor any of its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon all or any part of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or otherwise. If any Grantor fails to perform any
agreement contained herein, the Collateral Trustee may itself perform, or cause
performance of, such agreement, and the expenses of the Collateral Trustee
incurred in connection therewith shall be payable by each Grantor under Section
7.07 of the Indenture.

-31-

 



Section 13.           [RESERVED].

Section 14.           [RESERVED].

Section 15.           MISCELLANEOUS.

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 13.02 of the Indenture. No failure or delay on the
part of the Collateral Trustee in the exercise of any power, right or privilege
hereunder or under any other Indenture Document shall impair such power, right
or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Indenture Documents are cumulative to, and not exclusive of, any
rights or remedies otherwise available. In case any provision in or obligation
under this Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists. This Agreement
shall be binding upon and inure to the benefit of the Collateral Trustee and
Grantors and their respective successors and assigns. No Grantor shall, without
the prior written consent of the Collateral Trustee given in accordance with the
Indenture, assign any right, duty or obligation hereunder. This Agreement and
the other Indenture Documents embody the entire agreement and understanding
among Grantors and the Collateral Trustee and supersede all prior agreements and
understandings among such parties relating to the subject matter hereof and
thereof. Accordingly, the Security Documents may not be contradicted by evidence
of prior, contemporaneous or subsequent oral agreements of the parties. There
are no unwritten oral agreements among the parties. This Agreement may be
executed in one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

-32-

 



SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY GRANTOR ARISING OUT OF OR RELATING HERETO OR ANY OTHER
INDENTURE DOCUMENT, OR ANY OF THE OBLIGATIONS, WILL BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK SITTING IN THE BOROUGH OF MANHATTAN. BY EXECUTING AND DELIVERING THIS
AGREEMENT, EACH GRANTOR, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
HEREBY EXPRESSLY AND IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO
ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED
BY ANY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY
COLLATERAL SUBJECT THERETO); (B) WAIVES (I) JURISDICTION AND VENUE OF COURTS IN
ANY OTHER JURISDICTION IN WHICH IT MAY BE ENTITLED TO BRING SUIT BY REASON OF
ITS PRESENT OR FUTURE DOMICILE OR OTHERWISE AND (II) ANY DEFENSE OF FORUM NON
CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE GRANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
THIS SECTION 15; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE GRANTOR IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE COLLATERAL TRUSTEE
RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.

EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
UNDER ANY OF THE OTHER INDENTURE DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING
TO THE SUBJECT MATTER OF THIS TRANSACTION OR THE COLLATERAL TRUSTEE/COMPANY
RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 15 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER INDENTURE
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE NOTES. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

 

[Remainder of page intentionally left blank]

-33-

 

IN WITNESS WHEREOF, each Grantor and the Collateral Trustee have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

        OCWEN LOAN SERVICING, LLC,   as Grantor         By: /s/ Michael R.
Bourque, Jr.     Name: Michael R. Bourque, Jr.     Title: Chief Financial
Officer         OCWEN FINANCIAL CORPORATION,   as Grantor         By: /s/
Michael R. Bourque, Jr.     Name: Michael R. Bourque, Jr.     Title: Chief
Financial Officer         OCWEN MORTGAGE SERVICING, INC.,   as Grantor        
By: /s/ Michael R. Bourque, Jr.     Name: Michael R. Bourque, Jr.     Title:
Chief Financial Officer         HOMEWARD RESIDENTIAL HOLDINGS,   INC., as
Grantor         By:

/s/ John V. Britti

    Name: John V. Britti     Title: Chief Financial Officer         HOMEWARD
RESIDENTIAL, INC., as   Grantor         By: /s/ John V. Britti     Name: John V.
Britti     Title: Chief Financial Officer         AUTOMOTIVE CAPITAL SERVICES,  
INC., as Grantor       By:

/s/ Mark L. Freeman

    Name: Mark L. Freeman     Title: Treasurer         WILMINGTON TRUST,
NATIONAL   ASSOCIATION, as Collateral Trustee       By: /s/ John T. Needham, Jr.
    Name: John T. Needham, Jr.     Title: Vice President      

[Signature Page to Pledge and Security Agreement]



 

 



SCHEDULE 5.1


TO PLEDGE AND SECURITY AGREEMENT

GENERAL INFORMATION

(A)Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

Full Legal Name   Type of
Organization   Jurisdiction of
Organization  

Chief Executive
Office/Sole Place of
Business (or Residence
if Grantor is a
Natural Person)

  Organization I.D.#                  



 

(B)Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:

Full Legal Name     Trade Name or Fictitious Business Name              



(C)Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business (or Principal Residence if Grantor is a Natural Person) and
Corporate Structure within past five (5) years:

Grantor     Date of Change     Description of Change            

Schedule 5.1-1

 

SCHEDULE 5.2


TO PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

I.INVESTMENT RELATED PROPERTY

(A)Pledged Stock:

Grantor Stock Issuer Class of Stock Certificated (Y/N) Stock Certificate No. Par
Value No. of Pledged Stock Percentage of Outstanding Stock of the Stock Issuer

 

(B)Pledged LLC Interests:

 

Grantor

 

Limited Liability Company

 

Certificated (Y/N)

 

Certificate No. (if any)

 

No. of Pledged Units

Percentage of Outstanding LLC Interests of the Limited Liability Company

  

(C)Pledged Partnership Interests:

 

Grantor

 

Partnership

Type of Partnership Interests (e.g., general or limited)

 

Certificated (Y/N)

 

Certificate No.

(if any)

Percentage of Outstanding Partnership Interests of the Partnership



 

(D)Trust Interests or other Equity Interests not listed above     None.

(E)Excluded Equity Interests

 

Grantor

 

Stock Issuer /LLC/Partnership/Trust

Percentage of Outstanding Interests of such Entity

 

Schedule 5.2-1

 

(F)Pledged Debt:

 

Grantor

 

Issuer

Original Principal Amount Outstanding Principal Balance

 

Issue Date

 

Maturity Date

 

·The Grantors hold indebtedness with respect to auto dealer floorplan loans in
the ordinary course of business.



·The Grantors hold indebtedness with respect to mortgage loans in the ordinary
course of business.



 

(G)Securities Account:

Account Name/Title Name of Institution Account Number

  

(H)Deposit Accounts:

Bank Name Account Number Account Title

 

(I)Commodity Contracts and Commodity Accounts:

Account Name/Title Name of Institution Account Number

 

Schedule 5.2-2

 

II.INTELLECTUAL PROPERTY

(A)Copyrights

None.

 

(B)Copyright Licenses

None

 

(C)Patents

 

Grantor

 

 

 

Jurisdiction

Title of Patent

 

Patent Number/(Application Number)

 

Issue Date/(Filing Date)

 

 

 

 

 

 

 

 

 

 

(D)Patent Licenses

None

 

(E)Trademarks

Registrations:

REFERENCE # MARK FILED APP # REG DT REG # STATUS

 

UNITED STATES

Trademark App. No. Filing Date Reg. No. Reg. Date Owner Status

 

Applications:

CANADA:

REFERENCE # MARK FILED APP # STATUS

 

UNITED STATES

Trademark Application No. Filing Date Owner Status

 

(G)Trade Secret Licenses

None.

 

III.COMMERCIAL TORT CLAIMS

None.

IV.LETTER OF CREDIT RIGHTS

None.

Schedule 5.2-3

 

SCHEDULE 5.4


TO PLEDGE AND SECURITY AGREEMENT

FINANCING STATEMENTS:

Grantor Filing Jurisdiction(s) Ocwen Financial Corporation Florida Secured
Transaction Registry Ocwen Loan Servicing, LLC Secretary of State of the State
of Delaware Ocwen Mortgage Servicing, Inc. Office of the Lieutenant Governor,
Division of Corporations and Trademarks, in St. Thomas, United States Virgin
Islands Homeward Residential Holdings, Inc. Secretary of State of the State of
Delaware Homeward Residential, Inc. Secretary of State of the State of Delaware
Automotive Capital Services, Inc. Secretary of State of the State of Delaware



 

 

EXHIBIT A

TO SECOND LIEN NOTES PLEDGE AND SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This PLEDGE SUPPLEMENT, dated [mm/dd/yy] (this “Pledge Supplement”), is
delivered by [NAME OF GRANTOR] a [Name of State of Incorporation] [Corporation]
(the “Grantor”) pursuant to the Second Lien Notes Pledge and Security Agreement,
dated as of December 5, 2016 (as it may be from time to time amended, restated,
modified or supplemented, the “Security Agreement”), among OCWEN LOAN SERVICING,
LLC, a Delaware limited liability company (the “Company”) and a wholly-owned
subsidiary of OCWEN FINANCIAL CORPORATION, a Florida corporation (“Parent”), the
Parent, the other Grantors named therein, and WILMINGTON TRUST, NATIONAL
ASSOCIATION, as the Collateral Trustee (together with its successors and
assigns, the “Collateral Trustee”). Capitalized terms used herein not otherwise
defined herein shall have the meanings ascribed thereto in the Security
Agreement.

The Grantor hereby becomes a party to the Security Agreement, confirms the grant
to the Collateral Trustee set forth in the Security Agreement of, and does
hereby grant to the Collateral Trustee, a security interest in all of the
Grantor’s right, title and interest in, to and under all Collateral to secure
the Secured Obligations, in each case whether now or hereafter existing or in
which Grantor now has or hereafter acquires an interest and wherever the same
may be located. The Grantor represents and warrants that the attached
Supplements to the Schedules of the Security Agreement accurately and completely
set forth all additional information required to be provided pursuant to the
Security Agreement and hereby agrees that such Supplements to Schedules of the
Security Agreement shall constitute part of the Schedules to the Security
Agreement.

THIS PLEDGE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
AND ALL CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF
WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

 

[Remainder of page intentionally left blank]

Exhibit A-1

 

IN WITNESS WHEREOF, the Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

  [NAME OF GRANTOR]       By:                Name:
Title:

Exhibit A-2

 

SUPPLEMENT TO SCHEDULE 5.1

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

GENERAL INFORMATION

(A)Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

Full Legal Name   Type of
Organization   Jurisdiction of
Organization  

Chief Executive
Office/Sole Place of
Business (or Residence
if Grantor is a
Natural Person)

  Organization I.D.#                  

 

(B)Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:

Full Legal Name Trade Name or Fictitious Business Name

 

(C)Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business (or Principal Residence if Grantor is a Natural Person) and
Corporate Structure within past five (5) years:

Grantor   Date of Change   Description of Change          

Exhibit A-3

 

SUPPLEMENT TO SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

I. INVESTMENT RELATED PROPERTY

(A) Pledged Stock:

Grantor Stock Issuer Class of Stock Certificated (Y/N) Stock Certificate No. Par
Value No. of Pledged Stock Percentage of Outstanding Stock of the Stock Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B) Pledged LLC Interests:



 

Grantor

 

Limited Liability Company

 

Certificated (Y/N)

 

Certificate No. (if any)

 

No. of Pledged Units

Percentage of Outstanding LLC Interests of the Limited Liability Company

 

 

 

 

 

 

 

 

 

 

 

 

 

(C) Pledged Partnership Interests:

 

Grantor

 

Partnership

Type of Partnership Interests (e.g., general or limited)

 

Certificated (Y/N)

 

Certificate No.

(if any)

Percentage of Outstanding Partnership Interests of the Partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

(D) Pledged Trust Interests:

 

Grantor

 

Trust

 

Class of Trust Interests

 

Certificated (Y/N)

 

Certificate No.

(if any)

Percentage of Outstanding Trust Interests of the Trust

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-4

 



(E) Excluded Equity Interests

 

 

Grantor

 

Stock Issuer /LLC/Partnership/Trust

 

Class of Stock/Type of Partnership/ Class of Trust Interests

 

Certificated (Y/N)

 

Certificate No.

(if any)

No. of Pledged Stock/Units Percentage of Outstanding Interests of such Entity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(F) Pledged Debt:



 

Grantor

 

Issuer

Original Principal Amount Outstanding Principal Balance

 

Issue Date

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

(G) Securities Account:



 

Grantor

Share of Securities Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

(H) Deposit Accounts:



 

Grantor

 

Name of Depositary Bank

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

(I) Commodity Contracts and Commodity Accounts:



 

Grantor

Name of Commodities Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 



Exhibit A-5

 

II. INTELLECTUAL PROPERTY

(A) Copyrights

 

Grantor

Jurisdiction

 

 

Title of Work

 

Registration Number (if any)

 

Registration Date

 

 

 

 

 

 

 

 

 

 

(B) Copyright Licenses

 

Grantor

Description of Copyright License

 

Registration Number (if any) of underlying Copyright

 

Name of Licensor

 

 

 

 

 

 

 

 

 

(C) Patents

 

Grantor

 

 

 

Jurisdiction

Title of Patent

 

Patent Number/(Application Number)

 

Issue Date/(Filing Date)

 

 

 

 

 

 

 

 

 

 

(D) Patent Licenses

 

Grantor

Description of Patent License

 

Patent Number of underlying Patent

 

Name of Licensor

 

 

 

 

 

 

 

 

 

(E) Trademarks

 

Grantor

 

 

Jurisdiction

Trademark

 

Registration Number/(Serial Number)

 

Registration Date/(Filing Date)

 

 

 

 

 

 

 

 

 

 

(F) Trademark Licenses

 

Grantor

Description of Trademark License Registration Number of underlying Trademark

 

Name of Licensor

 

 

 

 

 

 

 

 

Exhibit A-6

 

(G) Trade Secret Licenses

 

Grantor

Description of Trade Secret License Registration Number (if any)

 

Name of Licensor

 

 

 

 

 

 

 

 



III. COMMERCIAL TORT CLAIMS

Grantor Commercial Tort Claims

 

IV. LETTER OF CREDIT RIGHTS

 

Grantor Description of Letters of Credit    

Exhibit A-7

 

SUPPLEMENT TO SCHEDULE 5.4 TO

PLEDGE AND SECURITY AGREEMENT

FINANCING STATEMENTS:

Grantor Filing Jurisdiction(s)    

Exhibit A-8

 

 

EXHIBIT B

TO SECOND LIEN NOTES PLEDGE AND SECURITY AGREEMENT

SECOND LIEN UNCERTIFICATED SECURITIES CONTROL AGREEMENT

This Second Lien Uncertificated Securities Control Agreement, dated as of
[_________], 20[__] (this “Control Agreement”) among [________________] (the
“Pledgor”), WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral trustee for
the Secured Parties (together with its successors and assigns, the “Collateral
Trustee”) and [____________], a [________] [corporation] (the “Issuer”).
Capitalized terms used but not defined herein shall have the meanings assigned
in the Second Lien Notes Pledge and Security Agreement, dated December 5, 2016,
among the Pledgor, the other Grantors party thereto and WILMINGTON TRUST,
NATIONAL ASSOCIATION, as the Collateral Trustee (the “Security Agreement”).

Section 1. Registered Ownership of Shares. The Issuer hereby confirms and agrees
that as of the date hereof the Pledgor is the registered owner of [__________]
shares of the Issuer’s [common] stock (the “Pledged Shares”) and the Issuer
shall not change the registered owner of the Pledged Shares without the prior
written consent of the Collateral Trustee.

Section 2. Instructions. If at any time the Issuer shall receive instructions
originated by the Collateral Trustee relating to the Pledged Shares, the Issuer
shall comply with such instructions without further consent by the Pledgor or
any other person.

Section 3. Additional Representations and Warranties of the Issuer. The Issuer
hereby represents and warrants to the Collateral Trustee that:

(a) Except for the Credit Agreement Security Agreement or as otherwise disclosed
in writing to the Collateral Trustee, it has not entered into, and until the
termination of this Control Agreement will not enter into, any agreement with
any other person relating the Pledged Shares pursuant to which it has agreed to
comply with instructions originated by such other person; and

(b) Except for the Credit Agreement Security Agreement or as otherwise disclosed
in writing to the Collateral Trustee, it has not entered into, and until the
termination of this Control Agreement will not enter into, any agreement with
the Pledgor or the Collateral Trustee purporting to limit or condition the
obligation of the Issuer to comply with instructions of the Collateral Trustee
as set forth in Section 2 hereof.

(c) Except for the claims and interest of the Credit Agreement Agent under the
Credit Agreement Security Agreement or as otherwise disclosed in writing to the
Collateral Trustee, the Collateral Trustee and the Pledgor in the Pledged
Shares, the Issuer does not know of any claim to, or interest in, the Pledged
Shares. If any person (other than the Credit Agreement Agent) asserts any lien,
encumbrance or adverse claim (including any writ, garnishment, judgment, warrant
of attachment, execution or similar process) against the Pledged Shares, the
Issuer will promptly notify the Collateral Trustee and the Pledgor thereof.

(d) This Control Agreement is the valid and legally binding obligation of the
Issuer.

Section 4. Choice of Law. This Control Agreement shall be governed by the laws
of the State of New York.

Exhibit B-1

 



Section 5. Conflict with Other Agreements. In the event of any conflict between
this Control Agreement (or any portion thereof) and any other agreement now
existing or hereafter entered into, other than any Intercreditor Agreement, the
terms of this Control Agreement shall prevail. In the event of any conflict or
inconsistency between the provisions of this Agreement and any Intercreditor
Agreement (including the Junior Priority Intercreditor Agreement), the
provisions of such Intercreditor Agreement shall control; provided that nothing
in the Intercreditor Agreement shall limit the rights, protections, immunities
or indemnities of the Collateral Trustee under the Indenture Documents. No
amendment or modification of this Control Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto.

Section 6. Voting Rights. Until such time as the Collateral Trustee shall
otherwise instruct the Issuer in writing, the Pledgor shall have the right to
vote the Pledged Shares.

Section 7. Successors; Assignment. The terms of this Control Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law. The Collateral Trustee may assign its
rights hereunder only with the express written consent of the Issuer and by
sending written notice of such assignment to the Pledgor.

Section 8. Indemnification of Issuer. The Pledgor and the Collateral Trustee
each hereby agree that (a) the Issuer is released from any and all liabilities
to the Pledgor and the Collateral Trustee arising from the terms of this Control
Agreement and the compliance of the Issuer with the terms hereof, except to the
extent that such liabilities arise from the Issuer’s negligence and (b) the
Pledgor, its successors and assigns shall at all times indemnify and save
harmless the Issuer from and against any and all claims, actions and suits of
others arising out of the terms of this Control Agreement or the compliance of
the Issuer with the terms hereof, except to the extent that such arises from the
Issuer’s negligence, and from and against any and all liabilities, losses,
damages, costs, charges, counsel fees and other expenses of every nature and
character arising by reason of the same, until the termination of this Control
Agreement.

Section 9. Notices. Any notice, request or other communication required or
permitted to be given under this Control Agreement shall be in writing and
deemed to have been properly given when delivered in person, or when sent by
telecopy or other electronic means and electronic confirmation of error free
receipt is received or two (2) days after being sent by certified or registered
United States mail, return receipt requested, postage prepaid, addressed to the
party at the address set forth below.

Pledgor: [Name and Address of Pledgor]

Attention:  [________________]
Telecopier: [________________]    

Collateral Trustee: WILMINGTON TRUST, NATIONAL ASSOCIATION

1100 North Market Street

Wilmington, Delaware 19890

Attention:    Ocwen Loan Servicing, LLC Administrator
Telecopier:   (302) 636-4149

 

Issuer: [Insert Name and Address of Issuer]

Attention:  [________________]
Telecopier: [________________]

 

Any party may change its address for notices in the manner set forth above.

Exhibit B-2

 



Section 10. Termination. The obligations of the Issuer to the Collateral Trustee
pursuant to this Control Agreement shall continue in effect until the security
interests of the Collateral Trustee in the Pledged Shares have been terminated
pursuant to the terms of the Security Agreement and the Collateral Trustee has
notified the Issuer of such termination in writing. The Collateral Trustee
agrees to provide Notice of Termination in substantially the form of Exhibit A
hereto to the Issuer upon the request of the Pledgor on or after the termination
of the Collateral Trustee’s security interest in the Pledged Shares pursuant to
the terms of the Security Agreement. The termination of this Control Agreement
shall not terminate the Pledged Shares or alter the obligations of the Issuer to
the Pledgor pursuant to any other agreement with respect to the Pledged Shares.

Section 11. Counterparts. This Control Agreement may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Control Agreement by signing and delivering
one or more counterparts.

The Collateral Trustee is executing this Agreement solely in its capacity as
Collateral Trustee under the Security Agreement. In entering into this
Agreement, and in taking (or refraining from) any actions under or pursuant to
this Agreement, the Collateral Trustee shall be protected by and shall enjoy all
of the rights, privileges, immunities, protections and indemnities granted to it
under the Security Agreement and Indenture Documents.

[Remainder of page intentionally left blank]

Exhibit B-3

 

IN WITNESS WHEREOF, the parties hereto have caused this Control Agreement to be
executed as of the date first above written by their respective officers
thereunto duly authorized.

 

  [NAME OF PLEDGOR],
as Pledgor       By:                Name:
Title:



  [NAME OF ISSUER],
as Issuer       By:                Name:
Title:



  WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Trustee       By:                Name:
Title:

Exhibit B-4

 

 

Exhibit A

[Letterhead of Collateral Trustee]

[Date]

[Name and Address of Issuer]
Attention: [              ]

Re: Termination of Control Agreement

You are hereby notified that the Uncertificated Securities Control Agreement
between you, [Name of Pledgor] (the “Pledgor”) and the undersigned (a copy of
which is attached) is terminated and you have no further obligations to the
undersigned pursuant to such Uncertificated Securities Control Agreement (the
“Control Agreement”). Notwithstanding any previous instructions to you, you are
hereby instructed to accept all future instructions with respect to Pledged
Shares (as defined in the Control Agreement) from the Pledgor. This notice
terminates any obligations you may have to the undersigned with respect to the
Pledged Shares, however, nothing contained in this notice shall alter any
obligations which you may otherwise owe to the Pledgor pursuant to any other
agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Pledgor.



  Very truly yours,
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Trustee       By:                Name:
Title:

Exhibit B-5

 

 

EXHIBIT C

TO SECOND LIEN NOTES PLEDGE AND SECURITY AGREEMENT

FORM OF SECOND LIEN TRADEMARK SECURITY AGREEMENT

This SECOND LIEN TRADEMARK SECURITY AGREEMENT, dated as of [__________], 20[__]
(as it may be amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of Wilmington
Trust, National Association, as collateral trustee for the Secured Parties (in
such capacity, together with its successors and permitted assigns, the
“Collateral Trustee”).

WHEREAS, the Grantors are party to a Second Lien Notes Pledge and Security
Agreement, dated as of December 5, 2016 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Pledge and Security
Agreement”) among each of the Grantors and the other grantors party thereto and
the Collateral Trustee pursuant to which the Grantors granted a security
interest to the Collateral Trustee in the Trademark Collateral (as defined
below) and are required to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Trustee as follows:

SECTION 1.         Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meanings given to them in the Pledge and
Security Agreement.

SECTION 2.         Grant of Security Interest in Trademark Collateral

SECTION 2.1 Grant of Security. Each Grantor hereby grants to the Collateral
Trustee, for the benefit of the Secured Parties, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under the following, in each case whether now owned or existing or hereafter
acquired, developed, created or arising and wherever located (collectively, the
“Trademark Collateral”):

(a)              all United States, and foreign trademarks, trade names, trade
dress, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, whether or not registered and with respect to any
and all of the foregoing: (i) all registrations and applications therefor
including, without limitation, the registrations and applications listed or
required to be listed in Schedule A attached hereto under the heading
“Trademarks”, (ii) all extensions or renewals of any of the foregoing, (iii) all
of the goodwill of the business connected with the use of and symbolized by any
of the foregoing, (iv) the right to sue or otherwise recover for any past,
present and future infringement, dilution or other violation of any of the
foregoing or for any injury to the related goodwill, (v) all Proceeds of the
foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto and (vi) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world; and

Exhibit C-1

 



(b)             any and all agreements, licenses and covenants providing for the
granting of any right in or to any Trademark or otherwise providing for a
covenant not to sue for infringement, dilution or other violation of any
Trademark or permitting co-existence with respect to a Trademark (whether such
Grantor is licensee or licensor thereunder) including, without limitation, each
agreement listed or required to be listed in Schedule A attached hereto under
the heading “Trademark Licenses”.

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Trademark Collateral include or the security
interest granted under Section 2.1 hereof attach to:

(a)             any agreement, license or covenant to which any Grantor is a
party, and any of its rights or interest thereunder, if and to the extent that a
security interest is prohibited by or in violation of (i) any law, rule or
regulation applicable to such Grantor, or (ii) a term, provision or condition of
any such agreement, license or covenant (unless such law, rule, regulation,
term, provision or condition would be rendered ineffective with respect to the
creation of the security interest hereunder pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity); provided, however, that the Trademark Collateral
shall include (and such security interest shall attach) immediately at such time
as the contractual or legal prohibition shall no longer be applicable and to the
extent severable, shall attach immediately to any portion of such agreement,
license or covenant not subject to the prohibitions specified in (i) or (ii)
above; provided further that the exclusions referred to in this clause (a) shall
not include any Proceeds of any such agreement, license or covenant; or

(b)             any “intent-to-use” application for registration of a Trademark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law.

SECTION 3.         Pledge and Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Trustee for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies and other protections
and indemnities of the Collateral Trustee with respect to the security interest
in the Trademark Collateral made and granted hereby are more fully set forth in
the Pledge and Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event that
any provision of this Agreement is deemed to conflict with the Pledge and
Security Agreement, the provisions of the Pledge and Security Agreement shall
control. Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Trustee pursuant to this Agreement and the
exercise of any right or remedy by the Collateral Trustee hereunder are subject
to the provisions of the Junior Priority Intercreditor Agreement. In the event
of any conflict or inconsistency between the provisions of this Agreement and
any Intercreditor Agreement (including the Junior Priority Intercreditor
Agreement), the provisions of such Intercreditor Agreement shall control;
provided that nothing in the Intercreditor Agreement shall limit the rights,
protections, immunities or indemnities of the Collateral Trustee under the
Indenture Documents.

Exhibit C-2

 



SECTION 4.         Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF LAW
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

SECTION 5.         Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

Exhibit C-3

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

  [NAME OF GRANTOR]       By:                Name:
Title:

Exhibit C-4

 

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

Exhibit C-5

 

Accepted and Agreed:

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Trustee



By:                Name:
Title:

Exhibit C-6

 

SCHEDULE A

to TRADEMARK SECURITY AGREEMENT

TRADEMARKS

Grantor Jurisdiction Trademark Registration Number/(Serial Number) Registration
Date/(Filing Date)                                                  

 

TRADEMARK APPLICATIONS

Grantor Jurisdiction Trademark Application Number/(Serial Number) Application
Date/(Filing Date)                                                  

 

TRADEMARK LICENSES

Grantor Description of Trademark License Registration Number (if any) of
underlying Trademark Name of Licensor                                        

 

Exhibit C-7

 

 

EXHIBIT D

TO SECOND LIEN NOTES PLEDGE AND SECURITY AGREEMENT

FORM OF SECOND LIEN COPYRIGHT SECURITY AGREEMENT

This SECOND LIEN COPYRIGHT SECURITY AGREEMENT, dated as of [__________], 20[__]
(as it may be amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of Wilmington
Trust, National Association, as collateral trustee for the Secured Parties (in
such capacity, together with its successors and permitted assigns, the
“Collateral Trustee”).

WHEREAS, the Grantors are party to a Second Lien Notes Pledge and Security
Agreement, dated as of December 5, 2016 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Pledge and Security
Agreement”) among each of the Grantors and the other grantors party thereto and
the Collateral Trustee pursuant to which the Grantors granted a security
interest to the Collateral Trustee in the Copyright Collateral (as defined
below) and are required to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Trustee as follows:

SECTION 1.         Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meanings given to them in the Pledge and
Security Agreement.

SECTION 2.         Grant of Security Interest

SECTION 2.1 Grant of Security. Each Grantor hereby grants to the Collateral
Trustee, for the benefit of the Secured Parties, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under the following, in each case whether now owned or existing or hereafter
acquired, developed, created or arising and wherever located (collectively, the
“Copyright Collateral”):

(a) all United States, and foreign copyrights (whether or not the underlying
works of authorship have been published), including but not limited to
copyrights in software and all rights in and to databases, all designs
(including but not limited to industrial designs, Protected Designs within the
meaning of 17 U.S.C. 1301 et seq. and Community designs) and all Mask Works (as
defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
unregistered, as well as all moral rights, reversionary interests, and
termination rights, and, with respect to any and all of the foregoing: (i) all
registrations and applications therefor including, without limitation, the
registrations and applications listed or required to be listed in Schedule A
under the heading “Copyrights”, (ii) all extensions and renewals thereof, (iii)
the right to sue or otherwise recover for any past, present and future
infringement or other violation thereof, (iv) all Proceeds of the foregoing,
including, without limitation, license fees, royalties, income, payments,
claims, damages and proceeds of suit now or hereafter due and/or payable with
respect thereto and (v) all other rights of any kind accruing thereunder or
pertaining thereto throughout the world; and

Exhibit D-1

 



(b) any and all agreements, licenses and covenants providing for the granting of
any right in or any Copyright or otherwise providing for a covenant not to sue
for infringement or other violation of any Copyright including, without
limitation, each agreement listed or required to be listed in Schedule A
attached hereto under the heading “Copyright Licenses”.

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Copyright Collateral include or the security
interest granted under Section 2.1 hereof attach to any agreement, license or
covenant to which any Grantor is a party, and any of its rights or interest
thereunder, if and to the extent that a security interest is prohibited by or in
violation of (i) any law, rule or regulation applicable to such Grantor, or (ii)
a term, provision or condition of any such agreement, license or covenant
(unless such law, rule, regulation, term, provision or condition would be
rendered ineffective with respect to the creation of the security interest
hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity);
provided, however, that the Copyright Collateral shall include (and such
security interest shall attach) immediately at such time as the contractual or
legal prohibition shall no longer be applicable and to the extent severable,
shall attach immediately to any portion of such agreement, license or covenant
not subject to the prohibitions specified in (i) or (ii) above; provided further
that the exclusions referred to in this Section 2.2 shall not include any
Proceeds of any such agreement, license or covenant.

SECTION 3.         Pledge and Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Trustee for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies and other protections
and indemnities of the Collateral Trustee with respect to the security interest
in the Copyright Collateral made and granted hereby are more fully set forth in
the Pledge and Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event that
any provision of this Agreement is deemed to conflict with the Pledge and
Security Agreement, the provisions of the Pledge and Security Agreement shall
control. Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Trustee pursuant to this Agreement and the
exercise of any right or remedy by the Collateral Trustee hereunder are subject
to the provisions of the Junior Priority Intercreditor Agreement. In the event
of any conflict or inconsistency between the provisions of this Agreement and
any Intercreditor Agreement (including the Junior Priority Intercreditor
Agreement), the provisions of such Intercreditor Agreement shall control,
provided that nothing in the Intercreditor Agreements shall limit the rights,
protections, immunities and indemnities of the Collateral Trustee under the
Indenture.

SECTION 4.         Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF LAW
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

SECTION 5.         Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

[Remainder of page intentionally left blank]

Exhibit D-2

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

  [NAME OF GRANTOR]       By:                  Name:     Title:

Exhibit D-3

 

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

Exhibit D-4

 

Accepted and Agreed:

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Trustee



By:                Name:
Title:



Exhibit D-5

 

SCHEDULE A

to COPYRIGHT SECURITY AGREEMENT

COPYRIGHTS

Grantor Jurisdiction Title of Work Registration Number (if any) Registration
Date                                                  

 

COPYRIGHT LICENSES

Grantor Description of Copyright License Registration Number (if any) of
underlying Copyright Name of Licensor                                        

 

Exhibit D-6

 

 

EXHIBIT E

TO SECOND LIEN NOTES PLEDGE AND SECURITY AGREEMENT

FORM OF SECOND LIEN PATENT SECURITY AGREEMENT

This SECOND LIEN PATENT SECURITY AGREEMENT, dated as of [__________], 20[__] (as
it may be amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of Wilmington
Trust, National Association, as collateral trustee for the Secured Parties (in
such capacity, together with its successors and permitted assigns, the
“Collateral Trustee”).

WHEREAS, the Grantors are party to a Second Lien Notes Pledge and Security
Agreement, dated as of [ ], 2-16 (as it may be amended, restated, supplemented
or otherwise modified from time to time, the “Pledge and Security Agreement”)
among each of the Grantors and the other grantors party thereto and the
Collateral Trustee pursuant to which the Grantors granted a security interest to
the Collateral Trustee in the Patent Collateral (as defined below) and are
required to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Trustee as follows:

SECTION. 1.         Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meanings given to them in the Pledge and
Security Agreement.

SECTION 2.         Grant of Security Interest

SECTION 2.1 Grant of Security. Each Grantor hereby grants to the Collateral
Trustee, for the benefit of the Secured Parties, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under the following, in each case whether now owned or existing or hereafter
acquired, developed, created or arising and wherever located (collectively, the
“Patent Collateral”):

(a) all United States and foreign patents and certificates of invention, or
similar industrial property rights, and applications for any of the foregoing,
including, without limitation: (i) each patent and patent application listed or
required to be listed in Schedule A attached hereto under the heading “Patents”,
(ii) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations thereof, (iii) all patentable inventions and
improvements thereto, (iv) the right to sue or otherwise recover for any past,
present and future infringement or other violation thereof, (v) all Proceeds of
the foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto and (vi) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world; and

Exhibit E-1

 



(b) all agreements, licenses and covenants providing for the granting of any
right in or to any Patent or otherwise providing for a covenant not to sue for
infringement or other violation of any Patent (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement listed or
required to be listed in Schedule A attached hereto under the heading “Patent
Licenses”.

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Patent Collateral include or the security
interest granted under Section 2.1 hereof attach to any agreement, license or
covenant to which any Grantor is a party, and any of its rights or interest
thereunder, if and to the extent that a security interest is prohibited by or in
violation of (i) any law, rule or regulation applicable to such Grantor, or (ii)
a term, provision or condition of any such agreement, license or covenant
(unless such law, rule, regulation, term, provision or condition would be
rendered ineffective with respect to the creation of the security interest
hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity);
provided, however, that the Patent Collateral shall include (and such security
interest shall attach) immediately at such time as the contractual or legal
prohibition shall no longer be applicable and to the extent severable, shall
attach immediately to any portion of such agreement, license or covenant not
subject to the prohibitions specified in (i) or (ii) above; provided further
that the exclusions referred to in this Section 2.2 shall not include any
Proceeds of any such agreement, license or covenant.

SECTION 3.         Pledge and Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Trustee for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies and other protections
and indemnities of the Collateral Trustee with respect to the security interest
in the Patent Collateral made and granted hereby are more fully set forth in the
Pledge and Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event that
any provision of this Agreement is deemed to conflict with the Pledge and
Security Agreement, the provisions of the Pledge and Security Agreement shall
control. Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Trustee pursuant to this Agreement and the
exercise of any right or remedy by the Collateral Trustee hereunder are subject
to the provisions of the Junior Priority Intercreditor Agreement. In the event
of any conflict or inconsistency between the provisions of this Agreement and
any Intercreditor Agreement (including the Junior Priority Intercreditor
Agreement), the provisions of such Intercreditor Agreement shall control,
provided that nothing in the Intercreditor Agreements shall limit the rights,
protections, immunities and indemnities of the Collateral Trustee under the
Indenture.

SECTION 4.         Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF LAW
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

Exhibit E-2

 



SECTION 5.         Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

Exhibit E-3

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

  [NAME OF GRANTOR]       By:     Name:
Title:

Exhibit E-4

 

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

Exhibit E-5

 

Accepted and Agreed:

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Trustee



By:                Name:
Title:



Exhibit E-6

 

SCHEDULE A

to PATENT SECURITY AGREEMENT

PATENTS

Grantor Jurisdiction Title of Patent Patent
Number/(Application Number) Issue Date/(Filing Date)                            
                     

 

PATENT LICENSES

Grantor Description of Patent License Patent Number of
underlying Patent Name of Licensor                                        

Exhibit E-7